Exhibit 10.52

 

Third Amended and Restated LOAN AND SECURITY AGREEMENT

This THIRD AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this “Agreement”)
dated as of June 11, 2015 (the “Effective Date”) between SILICON VALLEY BANK, a
California corporation (“Bank”), and Digital Turbine Media, Inc. (f/k/a Appia,
Inc., f/k/a PocketGear, Inc.), a Delaware corporation (“Borrower”), provides the
terms on which Bank shall lend to Borrower and Borrower shall repay Bank.  The
parties agree as follows:

Recitals

A.Bank and Borrower have entered into that certain Second Amended and Restated
Loan and Security Agreement dated as of March 6, 2015 (as amended from time to
time, the “Prior Loan Agreement”).

B.Borrower has requested, and Bank has agreed, to replace, amend and restate the
Prior Loan Agreement in its entirety.  Bank and Borrower hereby agree that the
Prior Loan Agreement is amended and restated in its entirety as follows:

1ACCOUNTING AND OTHER TERMS

Accounting terms not defined in this Agreement shall be construed following
GAAP.  Calculations and determinations must be made following GAAP.  Capitalized
terms not otherwise defined in this Agreement shall have the meanings set forth
in Section 13.  All other terms contained in this Agreement, unless otherwise
indicated, shall have the meaning provided by the Code to the extent such terms
are defined therein.

2LOAN AND TERMS OF PAYMENT

2.1Promise to Pay.  Borrower hereby unconditionally promises to pay Bank the
outstanding principal amount of all Credit Extensions and accrued and unpaid
interest thereon as and when due in accordance with this Agreement.

2.1.1Revolving Advances.

(a)Availability.  Subject to the terms and conditions of this Agreement and to
deduction of Reserves, Bank shall make Advances not exceeding the Availability
Amount.  Amounts borrowed under the Revolving Line may be repaid and, prior to
the Revolving Line Maturity Date, reborrowed, subject to the applicable terms
and conditions precedent herein.

(b)Termination; Repayment.  The Revolving Line terminates on the Revolving Line
Maturity Date, when the principal amount of all Advances, the unpaid interest
thereon, and all other Obligations relating to the Revolving Line shall be
immediately due and payable.

2.1.2Second Supplemental Term Loan.

(a)Availability. No more Second Supplemental Term Loans are available hereunder.

(b)Repayment of Second Supplemental Term Loan.  The Second Supplemental Term
Loan shall continue to be repaid as follows:

(i)Interest-Only Payments.  Borrower shall make monthly payments of
interest-only commencing on the first (1st) Business Day of the first (1st)
month following the month in which the Funding Date occurs with respect to the
Second Supplemental Term Loan and continuing thereafter during the Second
Supplemental Interest-Only Period, on the first (1st) Business Day of each
successive month.



918981.5

--------------------------------------------------------------------------------

 

(ii)Principal and Interest Payments.  For the amount of the Second Supplemental
Term Loan outstanding as of the last day of the Second Supplemental
Interest-Only Period, Borrower shall make (A) thirty (30) consecutive equal
monthly payments of principal, plus (B) monthly payments of accrued but unpaid
interest, commencing on the Second Supplemental Conversion Date, in amounts that
would fully amortize the Second Supplemental Term Loan, as of the Second
Supplemental Conversion Date, over the Second Supplemental Repayment
Period.  All unpaid principal and accrued and unpaid interest on the Second
Supplemental Term Loan is due and payable in full on the Second Supplemental
Term Loan Maturity Date.

(c)Voluntary Prepayment.  At Borrower’s option, so long as an Event of Default
has not occurred and is not continuing, Borrower shall have the option to prepay
all, but not less than all of the Second Supplemental Term Loan advanced by Bank
under this Agreement, provided Borrower (i) provides written notice to Bank of
its election to exercise to prepay the Second Supplemental Term Loan at least
thirty (30) days prior to such prepayment, and (ii) pays, on the date of the
prepayment (A) all accrued and unpaid interest with respect to the Second
Supplemental Term Loan through the date the prepayment is made; (B) all unpaid
principal with respect to the Second Supplemental Term Loan; and (C) all other
sums, if any, that shall have become due and payable hereunder with respect to
the Second Supplemental Term Loan.

(d)Mandatory Prepayment Upon an Acceleration.  If the Second Supplemental Term
Loan is accelerated following the occurrence of an Event of Default, Borrower
shall immediately pay to Bank an amount equal to the sum of (i) all outstanding
principal and accrued but unpaid interest with respect to the Second
Supplemental Term Loan, plus (ii) all other sums, including Bank Expenses, if
any, that shall have become due and payable with respect to the Second
Supplemental Term Loan.

2.2Overadvances. If, at any time, the sum of (a) the outstanding principal
amount of any Advances plus (b) the outstanding principal balance of the Second
Supplemental Term Loan plus (c) any amounts outstanding with respect to Bank
Services, exceeds the lesser of either the Revolving Line or the Borrowing Base,
Borrower shall immediately pay to Bank in cash the amount of such excess (such
excess, the “Overadvance”). Without limiting Borrower’s obligation to repay Bank
any Overadvance, Borrower agrees to pay Bank interest on the outstanding amount
of any Overadvance, promptly on demand, at the Default Rate.

2.3Payment of Interest on the Credit Extensions.

(a)Interest Rate.

(i)Advances.  Subject to Section 2.3(b), the principal amount outstanding under
the Revolving Line shall accrue interest at a floating per annum rate equal to
(A) during any Reduced Pricing Period, one and three-quarters percentage points
(1.75%) above the WSJ Prime Rate, and (B) at all other times, two and
three-quarters percentage points (2.75%) above the WSJ Prime Rate; in either
case, which interest shall be payable monthly in accordance with Section 2.3(d)
below.

(ii)Second Supplemental Term Loan.  Subject to Section 2.3(b), the principal
amount outstanding under the Second Supplemental Term Loan shall accrue interest
at a floating per annum rate equal to the greater of (A) two and one-half
percentage points (2.50%) above the Prime Rate or (B) six and one-half percent
(6.50%).

(b)Default Rate. Immediately upon the occurrence and during the continuance of
an Event of Default, Obligations shall bear interest at a rate per annum which
is five percentage points (5.00%) above the rate that is otherwise applicable
thereto (the “Default Rate”) unless Bank otherwise elects from time to time in
its sole discretion to impose a smaller increase.  Fees and expenses which are
required to be paid by Borrower pursuant to the Loan Documents (including,
without limitation, Bank Expenses) but are not paid when due shall bear interest
until paid at a rate equal to the highest rate applicable to the
Obligations.  Payment or acceptance of the increased interest rate provided in
this Section 2.3(b) is not a permitted alternative to timely payment and shall
not constitute a waiver of any Event of Default or otherwise prejudice or limit
any rights or remedies of Bank.

(c)Adjustment to Interest Rate.  Changes to the interest rate of any Credit
Extension based on changes to the Prime Rate or WSJ Prime Rate shall be
effective on the effective date of any change to the Prime Rate or WSJ Prime
Rate, as applicable, and to the extent of any such change.



918981.5

-2-

--------------------------------------------------------------------------------

 

(d)Payment; Interest Computation.  Unless otherwise provided, interest is
payable monthly on the last calendar day of each month and shall be computed on
the basis of a 360-day year for the actual number of days elapsed.  In computing
interest, (i) all payments received after 12:00 p.m. Pacific time on any day
shall be deemed received at the opening of business on the next Business Day,
and (ii) the date of the making of any Credit Extension shall be included and
the date of payment shall be excluded; provided, however, that if any Credit
Extension is repaid on the same day on which it is made, such day shall be
included in computing interest on such Credit Extension.

2.4Fees.  Borrower shall pay to Bank:

(a)Commitment Fee.  A fully earned, non‑refundable commitment fee of Fifteen
Thousand Dollars ($15,000), on the Effective Date;

(b)Unused Revolving Line Facility Fee.  Payable quarterly in arrears on the
first (1st) day of each calendar quarter occurring prior to the Revolving Line
Maturity Date, and on the Revolving Line Maturity Date, a fee (the “Unused
Revolving Line Facility Fee”) in an amount equal to one-quarter of one percent
(0.25%) per annum of the average unused portion of the Revolving Line, as
determined by Bank.  The unused portion of the Revolving Line, for purposes of
this calculation, shall be calculated on a calendar year basis and shall equal
the difference between (i) the Revolving Line, and (ii) the average for the
period of the daily closing balance of the Revolving Line outstanding; and

(c)Bank Expenses.  All Bank Expenses (including reasonable attorneys’ fees and
expenses for documentation and negotiation of this Agreement) incurred through
and after the Effective Date, when due (or, if no stated due date, upon demand
by Bank).

(d)Fees Fully Earned.  Unless otherwise provided in this Agreement or in a
separate writing by Bank, Borrower shall not be entitled to any credit, rebate,
or repayment of any fees earned by Bank pursuant to this Agreement
notwithstanding any termination of this Agreement or the suspension or
termination of Bank’s obligation to make loans and advances hereunder.  Bank may
deduct amounts owing by Borrower under the clauses of this Section 2.4 pursuant
to the terms of Section 2.5(c).  Bank shall provide Borrower written notice of
deductions made from the Designated Deposit Account pursuant to the terms of the
clauses of this Section 2.4.

2.5Payments; Application of Payments; Debit of Accounts.  

(a)All payments (including prepayments) to be made by Borrower under any Loan
Document shall be made in immediately available funds in Dollars, without setoff
or counterclaim, before 12:00 p.m. Pacific time on the date when due.  Payments
of principal and/or interest received after 12:00 p.m. Pacific time are
considered received at the opening of business on the next Business Day.  When a
payment is due on a day that is not a Business Day, the payment shall be due the
next Business Day, and additional fees or interest, as applicable, shall
continue to accrue until paid.  

(b)Bank has the exclusive right to determine the order and manner in which all
payments with respect to the Obligations may be applied.  Borrower shall have no
right to specify the order or the accounts to which Bank shall allocate or apply
any payments required to be made by Borrower to Bank or otherwise received by
Bank under this Agreement when any such allocation or application is not
specified elsewhere in this Agreement.

(c)Bank may debit any of Borrower’s deposit accounts, including the Designated
Deposit Account, for principal and interest payments or any other amounts
Borrower owes Bank when due.  These debits shall not constitute a set-off.

2.6Cash Collateral Account; Account Collection Services.

(a)Borrower shall direct each Account Debtor (and each depository institution
where proceeds of Accounts are on deposit) to wire transfer payments to a cash
collateral account that Bank controls (the “Cash Collateral Account”).  It will
be considered an immediate Event of Default if the Cash Collateral Account is
not established and operational on the earlier of (i) June 30, 2015, or (ii) the
date of the first Advance under this Agreement; and at all times after such
earlier date.



918981.5

-3-

--------------------------------------------------------------------------------

 

(b)Upon receipt by Borrower of any proceeds of Accounts, Borrower shall
immediately transfer and deliver same to Bank, along with a detailed cash
receipts journal.  

(c)All collections of Accounts (“Collections”) shall be applied within three (3)
days of receipt of such amounts by Bank as follows: (i) during any
Non-Streamline Period, all Collections shall be applied to the outstanding
Obligations owed by Borrower under the Revolving Line, and provided no Event of
Default exists or an event that with notice or lapse of time will be an Event of
Default, the amount of Collections in excess of the outstanding Obligations owed
by Borrower under the Revolving Line shall be deposited in the Designated
Deposit Account, and (ii) during any Streamline Period, all Collections shall be
deposited in the Designated Deposit Account, provided no Event of Default exists
or an event that with notice or lapse of time will be an Event of Default.  This
Section does not impose any affirmative duty on Bank to perform any act other
than as specifically set forth herein.  All Accounts and the proceeds thereof
are Collateral and if an Event of Default occurs, Bank may apply the proceeds of
such Accounts to the Obligations in accordance with Section 9.4 hereof.  If
Borrower receives any payment on or any proceeds of any Account, whether or not
an Event of Default has occurred and is continuing, Borrower shall hold all such
payments and proceeds in trust for Bank, and Borrower shall immediately deliver
all such payments and proceeds to Bank in their original form, duly endorsed, to
be applied (i) prior to an Event of Default, pursuant to the terms of this
Section 2.6(c) hereof, and (ii) after the occurrence and during the continuance
of an Event of Default, pursuant to the terms of Section 9.4 hereof.

2.7Withholding.  Payments received by Bank from Borrower under this Agreement
will be made free and clear of and without deduction for any and all present or
future taxes, levies, imposts, duties, deductions, withholdings, assessments,
fees or other charges imposed by any Governmental Authority (including any
interest, additions to tax or penalties applicable thereto).  Specifically,
however, if at any time any Governmental Authority, applicable law, regulation
or international agreement requires Borrower to make any withholding or
deduction from any such payment or other sum payable hereunder to Bank, Borrower
hereby covenants and agrees that the amount due from Borrower with respect to
such payment or other sum payable hereunder will be increased to the extent
necessary to ensure that, after the making of such required withholding or
deduction, Bank receives a net sum equal to the sum which it would have received
had no withholding or deduction been required, and Borrower shall pay the full
amount withheld or deducted to the relevant Governmental Authority.  Borrower
will, upon request, furnish Bank with proof reasonably satisfactory to Bank
indicating that Borrower has made such withholding payment; provided, however,
that Borrower need not make any withholding payment if the amount or validity of
such withholding payment is contested in good faith by appropriate and timely
proceedings and as to which payment in full is bonded or reserved against by
Borrower.  The agreements and obligations of Borrower contained in this
Section 2.7 shall survive the termination of this Agreement.

3CONDITIONS OF LOANS

3.1Conditions Precedent to Initial Credit Extension.  Bank’s obligation to make
the initial Credit Extension is subject to the condition precedent that Bank
shall have received, in form and substance satisfactory to Bank, such documents,
and completion of such other matters, as Bank may reasonably deem necessary or
appropriate, including, without limitation:

(a)duly executed original signatures to this Agreement;

(b)duly executed original signature to an Acknowledgement of Amended Loan
Agreement and Reaffirmation of Guaranty in the form attached hereto as Exhibit E
by Parent;

(c)duly executed original signatures to the completed Borrowing Resolutions for
Borrower;

(d)the Perfection Certificate of Borrower, together with the duly executed
original signature thereto;

(e)certified copies, dated as of a recent date, of financing statement searches,
as Bank shall request, accompanied by written evidence (including any UCC
termination statements) that the Liens indicated in any such financing
statements either constitute Permitted Liens or have been or, in connection with
the initial Credit Extension, will be terminated or released; and

(f)payment of the fees and Bank Expenses then due as specified in Section 2.4
hereof.



918981.5

-4-

--------------------------------------------------------------------------------

 

3.2Conditions Precedent to all Credit Extensions.  Bank’s obligations to make
each Credit Extension, including the initial Credit Extension, is subject to the
following conditions precedent:

(a)except as otherwise provided in Section 3.5, timely receipt of an executed
Transaction Report (for purposes of clarification, the Transaction Report to
include the Borrowing Base portion most recently delivered to Bank in accordance
with Section 6.2(a));

(b)the representations and warranties in this Agreement shall be true, accurate,
and complete in all material respects on the date of the Transaction Report and
on the Funding Date of each Credit Extension; provided, however, that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date, and no Event of Default shall have
occurred and be continuing or result from the Credit Extension.  Each Credit
Extension is Borrower’s representation and warranty on that date that the
representations and warranties in this Agreement remain true, accurate, and
complete in all material respects; provided, however, that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof; and
provided, further that those representations and warranties expressly referring
to a specific date shall be true, accurate and complete in all material respects
as of such date;

(c)Bank determines to its satisfaction that there has not been a Material
Adverse Change;

(d)Borrower has demonstrated to Bank’s satisfaction compliance with the covenant
set forth in Section 6.8(a) as of the most recently ended month (such compliance
to be on a pro forma basis if the covenant was not tested as of the most
recently ended month); and

(e)With respect to any Credit Extensions requested to be funded from and after
June 30, 2015 through the date of receipt by Bank of Borrower’s July 2015
reporting package, Bank shall have received evidence satisfactory to it that
Parent and its Subsidiaries have moved all of their respective domestic deposit,
securities and other account balances to accounts with Bank and Bank’s
Affiliates on or prior to June 30, 2015 and that Parent and its Subsidiaries
continue as of the Funding Date of such Credit Extension to maintain all of
their respective domestic deposit, securities and other account balances to
accounts with Bank and Bank’s Affiliates, and (ii) Bank shall have received
access to view Parent’s and its Subsidiaries’ Australian bank accounts on Bank’s
online platform at all times from June 30, 2015 through the Funding Date of such
Credit Extension.

3.3Post-Closing Conditions.  Within ten (10) Business Days after the Effective
Date, but in any event, prior to the initial Credit Extension hereunder, Bank
shall have received, in form and substance satisfactory to Bank:

(a)duly executed original signatures to the Guaranty by DT USA in favor of Bank
in the form attached hereto as Exhibit F, or in form reasonably satisfactory to
Bank, together with the duly executed original signatures to the completed
Borrowing Resolutions for DT USA and Intellectual Property Security Agreement
for DT USA;

(b)the Operating Documents and long-form good standing certificates of DT USA
certified by the Secretary of State (or equivalent agency) of its jurisdiction
of organization or formation and each jurisdiction in which it is qualified to
conduct business, as of a date no earlier than thirty (30) days prior to the
Effective Date;

(c)the Amendment to and Reaffirmation of Subordination Agreement by North
Atlantic SBIC IV, L.P. in favor of Bank, together with the duly executed
original signatures thereto;

(d)the Perfection Certificate of DT USA, together with the duly executed
original signature thereto; and

(e)original stock certificates representing the shares pledged to Bank pursuant
to the Guaranty by DT USA, together with original stock powers signed in blank
for each such stock certificate.



918981.5

-5-

--------------------------------------------------------------------------------

 

3.4Covenant to Deliver. Borrower agrees to deliver to Bank each item required to
be delivered to Bank under this Agreement as a condition precedent to any Credit
Extension.  Borrower expressly agrees that a Credit Extension made prior to the
receipt by Bank of any such item shall not constitute a waiver by Bank of
Borrower’s obligation to deliver such item, and the making of any Credit
Extension in the absence of a required item shall be in Bank’s sole discretion.

3.5Procedures for Borrowing.  Subject to the prior satisfaction of all other
applicable conditions to the making of a Credit Extension set forth in this
Agreement, to obtain a Credit Extension, Borrower shall notify Bank (which
notice shall be irrevocable) by electronic mail by 12:00 p.m. Pacific time on
the Funding Date of the Credit Extension.  In connection with such notification,
Borrower must promptly deliver to Bank by electronic mail a completed
Transaction Report (for purposes of clarification, the Transaction Report to
include the Borrowing Base portion most recently delivered to Bank in accordance
with Section 6.2(a)) executed by an Authorized Signer together with such other
reports and information, including without limitation, sales journals, cash
receipts journals, accounts receivable aging reports, as Bank may request in its
sole discretion.  Bank shall credit proceeds of a Credit Extension to the
Designated Deposit Account.  Bank may make Credit Extensions under this
Agreement based on instructions from an Authorized Signer or without
instructions if the Credit Extensions are necessary to meet Obligations which
have become due.

4CREATION OF SECURITY INTEREST  

4.1Grant of Security Interest.  Borrower hereby grants Bank, to secure the
payment and performance in full of all of the Obligations, a continuing security
interest in, and pledges to Bank, the Collateral, wherever located, whether now
owned or hereafter acquired or arising, and all proceeds and products thereof.  

Borrower acknowledges that it previously has entered, and/or may in the future
enter, into Bank Services Agreements with Bank.  Regardless of the terms of any
Bank Services Agreement, Borrower agrees that any amounts Borrower owes Bank
thereunder shall be deemed to be Obligations hereunder and that it is the intent
of Borrower and Bank to have all such Obligations secured by the first priority
perfected security interest in the Collateral granted herein (subject only to
Permitted Liens that may have superior priority to Bank’s Lien in this
Agreement).  

 

If this Agreement is terminated, Bank’s Lien in the Collateral shall continue
until the Obligations (other than inchoate indemnity obligations) are satisfied
in full, and at such time, Bank shall, at Borrower’s sole cost and expense,
terminate its security interest in the Collateral and all rights therein shall
revert to Borrower.  In the event (x) all Obligations (other than inchoate
indemnity obligations), except for Bank Services, are satisfied in full, and (y)
this Agreement is terminated, Bank shall terminate the security interest granted
herein upon Borrower providing cash collateral acceptable to Bank in its good
faith business judgment for Bank Services, if any.  In the event such Bank
Services consist of outstanding Letters of Credit, Borrower shall provide to
Bank cash collateral in an amount equal to (x) if such Letters of Credit are
denominated in Dollars, then at least one hundred five percent (105.0%); and
(y) if such Letters of Credit are denominated in a Foreign Currency, then at
least one hundred ten percent (110.0%), of the Dollar Equivalent of the face
amount of all such Letters of Credit plus all interest, fees, and costs due or
to become due in connection therewith (as estimated by Bank in its good faith
business judgment), to secure all of the Obligations relating  to such  Letters
of Credit.

4.2Priority of Security Interest.  Borrower represents, warrants, and covenants
that the security interest granted herein is and shall at all times continue to
be a first priority perfected security interest in the Collateral (subject only
to Permitted Liens that are permitted pursuant to the terms of this Agreement to
have superior priority to Bank’s Lien under this Agreement).  If Borrower shall
acquire a commercial tort claim for greater than Fifty Thousand Dollars
($50,000), individually or in the aggregate, then, Borrower shall promptly
notify Bank in a writing signed by Borrower of the general details thereof and
grant to Bank in such writing a security interest therein and in the proceeds
thereof, all upon the terms of this Agreement, with such writing to be in form
and substance reasonably satisfactory to Bank.

4.3Authorization to File Financing Statements.  Borrower hereby authorizes Bank
to file financing statements, without notice to Borrower, with all appropriate
jurisdictions to perfect or protect Bank’s interest or rights hereunder.  Such
financing statements may indicate the Collateral as “all assets of the Debtor”
or words of similar effect, or as being of an equal or lesser scope, or with
greater detail, all in Bank’s discretion.



918981.5

-6-

--------------------------------------------------------------------------------

 

5REPRESENTATIONS AND WARRANTIES

Borrower represents and warrants as follows:

5.1Due Organization, Authorization; Power and Authority.  Borrower is duly
existing and in good standing as a Registered Organization in its jurisdiction
of formation and is qualified and licensed to do business and is in good
standing in any jurisdiction in which the conduct of its business or its
ownership of property requires that it be qualified except where the failure to
do so could not reasonably be expected to have a material adverse effect on
Borrower’s business and except as set forth in the Perfection Certificate dated
as of the Effective Date.  In connection with this Agreement, Borrower has
delivered to Bank a completed certificate signed by Borrower, entitled
“Perfection Certificate”. Borrower represents and warrants to Bank that (a)
Borrower’s exact legal name is that indicated on the Perfection Certificate and
on the signature page hereof; (b) Borrower is an organization of the type and is
organized in the jurisdiction set forth in the Perfection Certificate; (c) the
Perfection Certificate accurately sets forth Borrower’s organizational
identification number or accurately states that Borrower has none; (d) the
Perfection Certificate accurately sets forth Borrower’s place of business, or,
if more than one, its chief executive office as well as Borrower’s mailing
address (if different than its chief executive office); (e) except as set forth
in the Perfection Certificate, Borrower (and each of its predecessors) has not,
in the past five (5) years, changed its jurisdiction of formation,
organizational structure or type, or any organizational number assigned by its
jurisdiction; and (f) all other information set forth on the Perfection
Certificate pertaining to Borrower and each of its Subsidiaries is accurate and
complete in all material respects (it being understood and agreed that Borrower
may from time to time update certain information in the Perfection Certificate
after the Effective Date to the extent permitted by one or more specific
provisions in this Agreement).

The execution, delivery and performance by Borrower of the Loan Documents to
which it is a party have been duly authorized, and do not (i) conflict with any
of Borrower’s organizational documents, (ii) contravene, conflict with,
constitute a default under or violate any material Requirement of Law,
(iii) contravene, conflict or violate any applicable order, writ, judgment,
injunction, decree, determination or award of any Governmental Authority by
which Borrower or any of its Subsidiaries or any of their property or assets may
be bound or affected, (iv) require any action by, filing, registration, or
qualification with, or Governmental Approval from, any Governmental Authority
(except such Governmental Approvals which have already been obtained and are in
full force and effect) or (v)  constitute an event of default under any material
agreement by which Borrower is bound.  Except as set forth in the Perfection
Certificate dated as of the Effective Date, Borrower is not in default under any
agreement to which it is a party or by which it is bound in which the default
could reasonably be expected to have a material adverse effect on Borrower’s
business.

5.2Collateral.  Borrower has good title to, has rights in, and the power to
transfer each item of the Collateral upon which it purports to grant a Lien
hereunder, free and clear of any and all Liens except Permitted Liens.  Borrower
has no Collateral Accounts at or with any bank or financial institution other
than Bank or Bank’s Affiliates except for the Collateral Accounts described in
the Perfection Certificate delivered to Bank in connection herewith, or of which
Borrower has given Bank notice and taken such actions as are necessary to give
Bank a perfected security interest therein, pursuant to the terms of Section
6.7. The Accounts are bona fide, existing obligations of the Account Debtors.  

The Collateral is not in the possession of any third party bailee (such as a
warehouse) except as otherwise provided in the Perfection Certificate.  None of
the components of the Collateral shall be maintained at locations other than as
provided in the Perfection Certificate or as permitted pursuant to Section 7.2.

Borrower is the sole owner of the Intellectual Property which it owns or
purports to own except for (a) non-exclusive licenses granted to its customers
in the ordinary course of business, (b) licenses of Intellectual Property that
could not result in a legal transfer of title of the licensed property that may
be exclusive in respects other than territory, (c) over-the-counter software
that is commercially available to the public, and (d) material Intellectual
Property licensed to Borrower and noted on the Perfection Certificate.  Each
Patent which it owns or purports to own and which is material to Borrower’s
business is valid and enforceable, and no part of the Intellectual Property
which Borrower owns or purports to own and which is material to Borrower’s
business has been judged invalid or unenforceable, in whole or in part.  To the
best of Borrower’s knowledge and except as set forth in the Perfection
Certificate dated as of the Effective Date, no claim has been made that any part
of the Intellectual Property violates the rights of any third party except to
the extent such claim would not reasonably be expected to have a material
adverse effect on Borrower’s business.



918981.5

-7-

--------------------------------------------------------------------------------

 

Except as noted on the Perfection Certificate, Borrower is not a party to, nor
is it bound by, any Restricted License.

5.3Accounts Receivable.  

(a)For each Account with respect to which Advances are requested, on the date
each Advance is requested and made, such Account shall be an Eligible Account.

(b)All statements made and all unpaid balances appearing in all invoices,
instruments and other documents evidencing the Eligible Accounts are and shall
be true and correct and all such invoices, instruments and other documents, and
all of Borrower's Books are genuine and in all respects what they purport to
be.  Whether or not an Event of Default has occurred and is continuing, Bank may
notify any Account Debtor owing Borrower money of Bank’s security interest in
such funds and verify the amount of such Eligible Account.  All sales and other
transactions underlying or giving rise to each Eligible Account shall comply in
all material respects with all applicable laws and governmental rules and
regulations.  Borrower has no knowledge of any actual or imminent Insolvency
Proceeding of any Account Debtor whose accounts are Eligible Accounts in any
Transaction Report.  To the best of Borrower’s knowledge, all signatures and
endorsements on all documents, instruments, and agreements relating to all
Eligible Accounts are genuine, and all such documents, instruments and
agreements are legally enforceable in accordance with their terms.  

 

5.4Litigation.  Except as set forth in the Perfection Certificate or as
disclosed to Bank in writing, there are no actions or proceedings pending or, to
the knowledge of any Responsible Officer, threatened in writing by or against
Borrower or any of its Subsidiaries involving more than, individually or in the
aggregate, Two Hundred Fifty Thousand Dollars ($250,000).

5.5Financial Statements; Financial Condition.  Except as set forth in the
Perfection Certificate or as disclosed to Bank in writing, all consolidated
financial statements for Borrower and any of its Subsidiaries delivered to Bank
fairly present in all material respects Borrower’s consolidated financial
condition and Borrower’s consolidated results of operations.  There has not been
any material deterioration in Borrower’s consolidated financial condition since
the date of the most recent financial statements submitted to Bank.

5.6Solvency.  The fair salable value of Borrower’s assets (including goodwill
minus disposition costs) exceeds the fair value of its liabilities; Borrower is
not left with unreasonably small capital after the transactions in this
Agreement; and Borrower is able to pay its debts (including trade debts) as they
mature.

5.7Regulatory Compliance.  Borrower is not an “investment company” or a company
“controlled” by an “investment company” under the Investment Company Act of
1940, as amended.  Borrower is not engaged as one of its important activities in
extending credit for margin stock (under Regulations X, T and U of the Federal
Reserve Board of Governors).  Borrower has complied in all material respects
with the Federal Fair Labor Standards Act.  Neither Borrower nor any of its
Subsidiaries is a “holding company” or an “affiliate” of a “holding company” or
a “subsidiary company” of a “holding company” as each term is defined and used
in the Public Utility Holding Company Act of 2005.  Borrower has not violated
any laws, ordinances or rules, the violation of which could reasonably be
expected to have a material adverse effect on its business.  None of Borrower’s
or any of its Subsidiaries’ properties or assets has been used by Borrower or
any Subsidiary or, to the best of Borrower’s knowledge, by previous Persons, in
disposing, producing, storing, treating, or transporting any hazardous substance
other than legally.  Borrower and each of its Subsidiaries have obtained all
consents, approvals and authorizations of, made all declarations or filings
with, and given all notices to, all Governmental Authorities that are necessary
to continue their respective businesses as currently conducted.

5.8Subsidiaries; Investments.  Borrower does not own any stock, partnership, or
other ownership interest or other equity securities except for Permitted
Investments.



918981.5

-8-

--------------------------------------------------------------------------------

 

5.9Tax Returns and Payments; Pension Contributions.  Except as set forth in the
Perfection Certificate dated as of the Effective Date, Borrower has timely filed
all required tax returns and reports, and Borrower has timely paid all foreign,
federal, state and local taxes, assessments, deposits and contributions owed by
Borrower except for such taxes, assessments, deposits and contributions which do
not, individually or in the aggregate, exceed Twenty-Five Thousand Dollars
($25,000).  Borrower may defer payment of any contested taxes, provided that
Borrower (a) in good faith contests its obligation to pay the taxes by
appropriate proceedings promptly and diligently instituted and conducted, (b)
notifies Bank in writing of the commencement of, and any material development
in, the proceedings, (c) posts bonds or takes any other steps required to
prevent the governmental authority levying such contested taxes from obtaining a
Lien upon any of the Collateral that is other than a “Permitted Lien”.  Except
as set forth in the Perfection Certificate dated as of the Effective Date,
Borrower is unaware of any claims or adjustments proposed for any of Borrower's
prior tax years which could result in additional taxes becoming due and payable
by Borrower in excess of Twenty-Five Thousand Dollars ($25,000).  Borrower has
paid all amounts necessary to fund all present pension, profit sharing and
deferred compensation plans in accordance with their terms, and Borrower has not
withdrawn from participation in, and has not permitted partial or complete
termination of, or permitted the occurrence of any other event with respect to,
any such plan which could reasonably be expected to result in any liability of
Borrower, including any liability to the Pension Benefit Guaranty Corporation or
its successors or any other governmental agency.

5.10Use of Proceeds.  Borrower shall use the proceeds of the Credit Extensions
solely as working capital and to fund its general business requirements and not
for personal, family, household or agricultural purposes.

5.11Full Disclosure.  No written representation, warranty or other statement of
Borrower in any certificate or written statement given to Bank, as of the date
such representation, warranty, or other statement was made, taken together with
all such written certificates and written statements given to Bank, contains any
untrue statement of a material fact or omits to state a material fact necessary
to make the statements contained in the certificates or statements not
misleading (it being recognized by Bank that the projections and forecasts
provided by Borrower in good faith and based upon reasonable assumptions are not
viewed as facts and that actual results during the period or periods covered by
such projections and forecasts may differ from the projected or forecasted
results).

5.12Definition of “Knowledge.”  For purposes of the Loan Documents, whenever a
representation or warranty is made to Borrower’s knowledge or awareness, to the
“best of” Borrower’s knowledge, or with a similar qualification, knowledge or
awareness means the actual knowledge, after reasonable investigation, of any
Responsible Officer.

6AFFIRMATIVE COVENANTS

Borrower shall do all of the following:

6.1Government Compliance.  

(a)Maintain its and all its Subsidiaries’ legal existence and good standing in
their respective jurisdictions of formation and maintain qualification in each
jurisdiction in which the failure to so qualify would reasonably be expected to
have a material adverse effect on Borrower’s business or operations.  Borrower
shall comply, and have each Subsidiary comply with all laws, ordinances and
regulations to which it is subject, noncompliance with which could have a
material adverse effect on Borrower’s business.

(b)Obtain all of the Governmental Approvals necessary for the performance by
Borrower of its obligations under the Loan Documents to which it is a party and
the grant of a security interest to Bank in all of its property.  Borrower shall
promptly provide copies of any such obtained Governmental Approvals to Bank.

6.2Financial Statements, Reports, Certificates.  Deliver to Bank the following:

(a)a Transaction Report (and any schedules related thereto) (i) no later than
Friday of each week during any Non-Streamline Period, and (ii) within twenty
(20) days after the end of each month during any Streamline Period;



918981.5

-9-

--------------------------------------------------------------------------------

 

(b)aged listings of Borrower’s accounts receivable and accounts payable (by
invoice date) (i) with each request for an Advance, (ii) no later than Friday of
each week during any Non-Streamline Period, and (iii) within twenty (20) days
after the end of each month during any Streamline Period;

(c)as soon as available, but no later than thirty (30) days after the last day
of each month, a company prepared consolidated balance sheet, income statement
and cash flow statement covering Borrower’s consolidated operations for such
month certified by a Responsible Officer and in a form acceptable to Bank (the
“Monthly Financial Statements”);

(d)within thirty (30) days after the last day of each month and together with
the Monthly Financial Statements, a duly completed Compliance Certificate signed
by a Responsible Officer, certifying as of the end of such month, whether or not
Borrower was in full compliance with all of the terms and conditions of this
Agreement, and setting forth calculations showing compliance with the financial
covenants, if any, set forth in this Agreement and such other information as
Bank shall reasonably request;

(e)with respect to Parent, as soon as available, but no later than the earlier
of (i) ninety (90) days after the last day of Borrower’s fiscal year or (ii)
five (5) days after filing with the SEC, audited consolidated financial
statements prepared under GAAP, consistently applied, together with an
unqualified opinion on the financial statements from an independent certified
public accounting firm acceptable to Bank in its reasonable discretion;

(f) within five (5) days of delivery, copies of all statements, reports and
notices made generally available to Borrower’s security holders or to any
holders of Subordinated Debt;

(g) in the event that Borrower becomes subject to the reporting requirements
under the Exchange Act, within five (5) days of filing, copies of all periodic
and other reports, proxy statements and other materials filed by Borrower with
the SEC, any Governmental Authority succeeding to any or all of the functions of
the SEC or with any national securities exchange, or distributed to its
shareholders, as the case may be.  Documents required to be delivered pursuant
to the terms hereof (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date on which Borrower
posts such documents, or provides a link thereto, on Borrower’s website on the
Internet at Borrower’s website address;

(h)a prompt report of any legal actions pending or threatened in writing against
Borrower or any of its Subsidiaries that could result in damages or costs to
Borrower or any of its Subsidiaries of, individually or in the aggregate, Two
Hundred Fifty Thousand Dollars ($250,000) or more;

(i)within forty-five (45) days following the first day of Parent’s fiscal year,
provide Bank with an annual consolidated operating budget for Parent for such
fiscal year, which shall include, at a minimum, a consolidated balance sheet,
consolidated and consolidating (with respect to Borrower) income statement and
consolidated cash flow statement presented in monthly or quarterly formats, as
approved by Parent’s Board of Directors.  In addition, Borrower shall provide
Bank any material revisions to such operating budget within a reasonable time
following the date such revisions are made;

(j)prompt written notice of (i) any material change in the composition of the
Intellectual Property, (ii) the registration of any copyright, including any
subsequent ownership right of Borrower in or to any registered copyright, patent
or trademark not shown in the IP Agreement, and (iii) Borrower’s knowledge of an
event that could reasonably be expected to materially and adversely affect the
value of the Intellectual Property; and

(k)other financial information reasonably requested by Bank.



918981.5

-10-

--------------------------------------------------------------------------------

 

6.3Accounts Receivable.

(a)Schedules and Documents Relating to Accounts. Borrower shall deliver to Bank
transaction reports and schedules of collections, as provided in Section 6.2, on
Bank’s standard forms; provided, however, that Borrower’s failure to execute and
deliver the same shall not affect or limit Bank’s Lien and other rights in all
of Borrower’s Accounts, nor shall Bank’s failure to advance or lend against a
specific Account affect or limit Bank’s Lien and other rights therein.  If
requested by Bank in its reasonable discretion, Borrower shall furnish Bank with
copies (or, at Bank’s request, originals) of all contracts, orders, invoices,
and other similar documents, and all shipping instructions, delivery receipts,
bills of lading, and other evidence of delivery, for any goods the sale or
disposition of which gave rise to such Accounts.  In addition, Borrower shall
deliver to Bank, on its request, the originals of all instruments, chattel
paper, security agreements, guarantees and other documents and property
evidencing or securing any Accounts, in the same form as received, with all
necessary endorsements, and copies of all credit memos.

(b)Disputes.  Borrower shall promptly notify Bank of all disputes or claims
relating to Accounts in excess of One Hundred Thousand Dollars ($100,000) per
individual dispute, or Five Hundred Thousand Dollars ($500,000) in the
aggregate.  Borrower may forgive (completely or partially), compromise, or
settle any Account for less than payment in full, or agree to do any of the
foregoing so long as (i) Borrower does so in good faith, in a commercially
reasonable manner, in the ordinary course of business, in arm’s-length
transactions, and reports the same to Bank in the regular reports provided to
Bank; (ii) no Event of Default has occurred and is continuing; and (iii) after
taking into account all such discounts, settlements and forgiveness, the total
outstanding Advances will not exceed the lesser of the Revolving Line or the
Borrowing Base.  

(c)Reserved. 

(d)Returns.  Provided no Event of Default has occurred and is continuing, if any
Account Debtor returns any Inventory to Borrower in excess of One Hundred
Thousand Dollars ($100,000) per individual return, or Five Hundred Thousand
Dollars ($500,000) in the aggregate, Borrower shall promptly (i) determine the
reason for such return, (ii) issue a credit memorandum to the Account Debtor in
the appropriate amount, and (iii) provide a copy of such credit memorandum to
Bank, upon request from Bank.  In the event any attempted return occurs after
the occurrence and during the continuance of any Event of Default, Borrower
shall immediately notify Bank of the return of such Inventory.  

(e)Verification.  Bank may, from time to time, verify directly with the
respective Account Debtors the validity, amount and other matters relating to
the Accounts, either in the name of Borrower or Bank or such other name as Bank
may choose, and notify any Account Debtor of Bank’s security interest in such
Account; provided that when no Event of Default has occurred and is continuing,
Bank will endeavor to consult with Borrower prior to conducting such
verifications.

(f)No Liability.  Bank shall not be responsible or liable for any shortage or
discrepancy in, damage to, or loss or destruction of, any goods, the sale or
other disposition of which gives rise to an Account, or for any error, act,
omission, or delay of any kind occurring in the settlement, failure to settle,
collection or failure to collect any Account, or for settling any Account in
good faith for less than the full amount thereof, nor shall Bank be deemed to be
responsible for any of Borrower's obligations under any contract or agreement
giving rise to an Account.  Nothing herein shall, however, relieve Bank from
liability for its own gross negligence or willful misconduct.

6.4Remittance of Proceeds.  Except as otherwise provided in Section 2.6,
deliver, in kind, all proceeds arising from the disposition of any Collateral to
Bank in the original form in which received by Borrower not later than two (2)
Business Day after receipt by Borrower, to be applied to the Obligations (1)
prior to an Event of Default that is continuing, pursuant to the terms of
Section 2.5(b) hereof, and (2) after the occurrence and during the continuance
of an Event of Default, pursuant to the terms of Section 9.4 hereof; provided
that, if no Event of Default has occurred and is continuing, Borrower shall not
be obligated to remit to Bank the proceeds of the sale of surplus, worn out or
obsolete Equipment disposed of by Borrower in good faith in an arm’s length
transaction for an aggregate purchase price of One Hundred Thousand Dollars
($100,000) or less (for all such transactions in any fiscal year).  Borrower
agrees that it will maintain all proceeds of Collateral in an account maintained
with Bank.  Nothing in this Section limits the restrictions on disposition of
Collateral set forth elsewhere in this Agreement.



918981.5

-11-

--------------------------------------------------------------------------------

 

6.5Taxes; Pensions.  Timely file, and require each of its Subsidiaries to timely
file, all required tax returns and reports and timely pay, and require each of
its Subsidiaries to timely pay, all foreign, federal, state and local taxes,
assessments, deposits and contributions owed by Borrower and each of its
Subsidiaries, except for deferred payment of any taxes contested pursuant to the
terms of Section 5.9 hereof and for such taxes, assessments, deposits and
contributions which do not, individually or in the aggregate, exceed Twenty-Five
Thousand Dollars ($25,000), and shall deliver to Bank, on demand, appropriate
certificates attesting to such payments, and pay all amounts necessary to fund
all present pension, profit sharing and deferred compensation plans in
accordance with their terms.

6.6Insurance.  Keep its business and the Collateral insured for risks and in
amounts standard for companies in Borrower’s industry and location and as Bank
may reasonably request.  Insurance policies shall be in a form, with companies,
and in amounts that are satisfactory to Bank.  All property policies shall have
a lender’s loss payable endorsement showing Bank as a lender loss payee and
waive subrogation against Bank.  All liability policies shall show, or have
endorsements showing, Bank as an additional insured.  All policies (or their
respective endorsements) shall provide that the insurer shall give Bank at least
twenty (20) days’ notice before canceling, amending, or declining to renew its
policy.  At Bank’s request, Borrower shall deliver certified copies of policies
and evidence of all premium payments.  Proceeds payable under any policy shall,
at Bank’s option, be payable to Bank on account of the
Obligations.  Notwithstanding the foregoing, (a) so long as no Event of Default
has occurred and is continuing, Borrower shall have the option of applying the
proceeds of any casualty policy up to Fifty Thousand Dollars ($50,000) in the
aggregate for all losses under all casualty policies in any one year, toward the
replacement or repair of destroyed or damaged property; provided that any such
replaced or repaired property (i) shall be of equal or like value as the
replaced or repaired Collateral and (ii) shall be deemed Collateral in which
Bank has been granted a first priority security interest, and (b) after the
occurrence and during the continuance of an Event of Default, all proceeds
payable under such casualty policy shall, at the option of Bank, be payable to
Bank on account of the Obligations.  If Borrower fails to obtain insurance as
required under this Section 6.6 or to pay any amount or furnish any required
proof of payment to third persons and Bank, Bank may make all or part of such
payment or obtain such insurance policies required in this Section 6.6, and take
any action under the policies Bank deems prudent.

6.7Operating Accounts.

(a)Maintain its primary and its Subsidiaries’ primary U.S. operating and other
deposit accounts and securities accounts with Bank.  Borrower and its
Subsidiaries may maintain their non-U.S. accounts and U.S. and foreign merchant
accounts with other banks; provided, however, that any such other U.S. banks and
Borrower enter into Control Agreements with Bank, which shall be satisfactory to
Bank in all respects; provided that Borrower shall be permitted to maintain
balances in an aggregate amount not to exceed Two Hundred Fifty Thousand Dollars
($250,000) in accounts not subject to Control Agreements.

(b)Provide Bank five (5) days prior written notice before establishing any
Collateral Account at or with any bank or financial institution other than Bank
or Bank’s Affiliates. For each Collateral Account that Borrower at any time
maintains, Borrower shall cause the applicable bank or financial institution
(other than Bank) at or with which any Collateral Account is maintained to
execute and deliver a Control Agreement or other appropriate instrument with
respect to such Collateral Account to perfect Bank’s Lien in such Collateral
Account in accordance with the terms hereunder which Control Agreement may not
be terminated without the prior written consent of Bank.  The provisions of the
previous sentence shall not apply to deposit accounts exclusively used for
payroll, payroll taxes and other employee wage and benefit payments to or for
the benefit of Borrower’s employees and identified to Bank by Borrower as such,
or to the extent permitted in Section 6.7(a) above.

 



918981.5

-12-

--------------------------------------------------------------------------------

 

6.8Financial Covenants.  Maintain at all times, subject to periodic reporting as
of the last day of each month, unless either (x) no Advances are outstanding or
(y) the aggregate amount of Parent’s and Borrower’s combined unrestricted cash
and Cash Equivalents on deposit with Bank or Bank’s Affiliates (including cash
and Cash Equivalents subject to Control Agreements) is greater than or equal to
Fifteen Million Dollars ($15,000,000):

(a)Trailing Three Month Adjusted EBITDA.  Maintain Adjusted EBITDA, measured on
a trailing three (3) month basis for the periods set forth below, of at least
the following:

Three Months Ending

Minimum Trailing 3-Month
Adjusted EBITDA

June 30, 2015

($4,000,000)

July 31, 2015

($3,400,000)

August 31, 2015

($2,800,000)

September 30, 2015

($2,200,000)

October 31, 2015

($1,600,000)

November 30, 2015

($700,000)

December 31, 2015 and each three-month period thereafter

$500,000




Notwithstanding the foregoing, the Adjusted EBITDA covenant will not be tested
for the three months ending June 30, 2015, so long as (i) on or before June 30,
2015, Bank shall have received evidence satisfactory to it that Parent and its
Subsidiaries have moved all of their respective domestic deposit, securities and
other account balances to accounts with Bank and Bank’s Affiliates and Parent
and its Subsidiaries shall continue to maintain such balances with Bank and
Bank’s Affiliates at all times thereafter through the date Bank receives
Borrower’s July 2015 reporting package, and (ii) Bank shall have access to view
Parent’s and its Subsidiaries’ Australian bank accounts on Bank’s online
platform at all times from June 30, 2015 through the date Bank receives
Borrower’s July 2015 reporting package.

6.9Protection and Registration of Intellectual Property Rights.  

 

(a)(i) Protect, defend and maintain the validity and enforceability of its
Intellectual Property; (ii) promptly advise Bank in writing of material
infringements or any other event that could reasonably be expected to materially
and adversely affect the value of its material Intellectual Property; and
(iii) not allow any Intellectual Property material to Borrower’s business to be
abandoned, forfeited or dedicated to the public without Bank’s written
consent.  



918981.5

-13-

--------------------------------------------------------------------------------

 

(b)To the extent not already disclosed in writing to Bank, if Borrower (i)
obtains any Patent, registered Trademark, registered Copyright, registered mask
work, or any pending application for any of the foregoing, whether as owner,
licensee or otherwise, or (ii) applies for any Patent or the registration of any
Trademark, then Borrower shall immediately provide written notice thereof to
Bank and shall execute such intellectual property security agreements and other
documents and take such other actions as Bank may request in its good faith
business judgment to perfect and maintain a first priority perfected security
interest in favor of Bank in such property.  If Borrower decides to register any
Copyrights or mask works in the United States Copyright Office, Borrower shall:
(x) provide Bank with at least fifteen (15) days prior written notice of
Borrower’s intent to register such Copyrights or mask works together with a copy
of the application it intends to file with the United States Copyright Office
(excluding exhibits thereto); (y) execute an intellectual property security
agreement and such other documents and take such other actions as Bank may
request in its good faith business judgment to perfect and maintain a first
priority perfected security interest in favor of Bank in the Copyrights or mask
works intended to be registered with the United States Copyright Office; and
(z) record such intellectual property security agreement with the United States
Copyright Office contemporaneously with filing the Copyright or mask work
application(s) with the United States Copyright Office.  Borrower shall promptly
provide to Bank copies of all applications that it files for Patents or for the
registration of Trademarks, Copyrights or mask works, together with evidence of
the recording of the intellectual property security agreement required for Bank
to perfect and maintain a first priority perfected security interest in such
property.

(c)Provide written notice to Bank within the later of delivery of Borrower’s
next Compliance Certificate or ten (10) days of entering or becoming bound by
any Restricted License (other than over-the-counter software that is
commercially available to the public).  Borrower shall take such commercially
reasonable steps as Bank requests to obtain the consent of, or waiver by, any
person whose consent or waiver is necessary for (i) any Restricted License to be
deemed “Collateral” and for Bank to have a security interest in it that might
otherwise be restricted or prohibited by law or by the terms of any such
Restricted License, whether now existing or entered into in the future, and
(ii) Bank to have the ability in the event of a liquidation of any Collateral to
dispose of such Collateral in accordance with Bank’s rights and remedies under
this Agreement and the other Loan Documents.

6.10Litigation Cooperation.  From the date hereof and continuing through the
termination of this Agreement, make available to Bank, without expense to Bank,
Borrower and its officers, employees and agents and Borrower's books and
records, to the extent that Bank may deem them reasonably necessary to prosecute
or defend any third-party suit or proceeding instituted by or against Bank with
respect to any Collateral or relating to Borrower.

6.11Access to Collateral; Books and Records.  Allow Bank, or its agents, at
reasonable times, on three (3) Business Days’ notice (provided no notice is
required if an Event of Default has occurred and is continuing), to inspect the
Collateral and audit and copy Borrower’s Books.  Such inspections or audits
shall be conducted no more often than once every twelve (12) months unless an
Event of Default has occurred and is continuing.  The foregoing inspections and
audits shall be at Borrower’s expense, and the charge therefor shall be $850 per
person per day (or such higher amount as shall represent Bank’s then-current
standard charge for the same), plus reasonable out-of-pocket expenses.  Borrower
hereby acknowledges that such an audit shall occur within sixty (60) days of the
Effective Date (unless Bank shall elect in its sole discretion to extend such
timeframe in writing).  In the event Borrower and Bank schedule an audit more
than ten (10) days in advance, and Borrower cancels or seeks to reschedule the
audit with less than ten (10) days written notice to Bank, then (without
limiting any of Bank’s rights or remedies), Borrower shall pay Bank a fee of
$1,000 plus any out-of-pocket expenses incurred by Bank to compensate Bank for
the anticipated costs and expenses of the cancellation or rescheduling.

6.12Further Assurances.  Execute any further instruments and take further action
as Bank reasonably requests to perfect or continue Bank’s Lien in the Collateral
or to effect the purposes of this Agreement.  Deliver to Bank, within five (5)
days after the same are sent or received, copies of all correspondence, reports,
documents and other filings with any Governmental Authority regarding compliance
with or maintenance of Governmental Approvals or Requirements of Law or that
could reasonably be expected to have a material effect on any of the
Governmental Approvals or otherwise on the operations of Borrower or any of its
Subsidiaries, unless Borrower is prohibited by applicable law or regulation from
doing so.



918981.5

-14-

--------------------------------------------------------------------------------

 

7NEGATIVE COVENANTS

Borrower shall not do any of the following without Bank’s prior written consent:

7.1Dispositions.  Convey, sell, lease, transfer, assign, or otherwise dispose of
(collectively, “Transfer”), or permit any of its Subsidiaries to Transfer, all
or any part of its business or property, except for Transfers (a) of Inventory
in the ordinary course of business; (b) of worn‑out or obsolete Equipment; (c)
in connection with Permitted Liens and Permitted Investments; (d) of
non-exclusive licenses for the use of the property of Borrower or its
Subsidiaries in the ordinary course of business and licenses that could not
result in a legal transfer of title of the licensed property but that may be
exclusive in respects other than territory and that may be exclusive as to
territory only as to discreet geographical areas outside of the United States;
(e) consisting of the sale or issuance of any stock of Borrower to Parent; (f)
consisting of Borrower’s use or transfer of money or Cash Equivalents in the
ordinary course of business in a manner that is not prohibited by the terms of
this Agreement or the other Loan Documents; and (g) of Borrower’s property to
Parent so long as the secured guaranty by Parent of the Obligations remains in
full force and effect.

7.2Changes in Business, Management, Ownership, or Business
Locations.  (a) Engage in or permit any of its Subsidiaries to engage in any
business other than the businesses currently engaged in by Borrower and such
Subsidiary, as applicable, or reasonably related thereto; (b) liquidate or
dissolve; or (c) (i) fail to provide notice to Bank of Borrower’s Chief
Executive Officer departing from or ceasing to be employed by Borrower within
five (5) days after his departure from Borrower, or fail to appoint a
replacement Chief Executive Officer acceptable to Borrower’s board of directors
within ninety (90) days of such departure; (ii) enter into any transaction or
series of related transactions in which the stockholders of Parent who were not
stockholders immediately prior to the first such transaction own more than
forty-nine percent (49%) of the voting stock of Parent immediately after giving
effect to such transaction or related series of such transactions (other than by
the sale of Parent’s equity securities in a public offering or to venture
capital or private equity investors so long as Borrower identifies to Bank the
venture capital or private equity investors at least seven (7) Business Days
prior to the closing of the transaction and provides to Bank a description of
the material terms of the transaction); (iii) permit DT USA to cease being a
wholly-owned Subsidiary of Parent; or (iv) cease being a wholly-owned Subsidiary
of Parent.  

Borrower shall not, without at least thirty (30) days prior written notice to
Bank: (1) add any new offices or business locations, including warehouses
(unless such new offices or business locations contain less than One Hundred
Thousand Dollars ($100,000) in Borrower’s assets or property) or deliver any
portion of the Collateral valued, individually or in the aggregate, in excess of
One Hundred Thousand Dollars ($100,000) to a bailee at a location other than to
a bailee and at a location already disclosed in the Perfection Certificate, (2)
change its jurisdiction of organization, (3) change its organizational structure
or type, (4) change its legal name, or (5) change any organizational number (if
any) assigned by its jurisdiction of organization.  If Borrower intends to
deliver any portion of the Collateral valued, individually or in the aggregate,
in excess of One Hundred Thousand Dollars ($100,000) to a bailee, and Bank and
such bailee are not already parties to a bailee agreement governing both the
Collateral and the location to which Borrower intends to deliver the Collateral,
then Borrower will first receive the written consent of Bank and use
commercially reasonable efforts to cause such bailee to execute and deliver a
bailee agreement in form and substance satisfactory to Bank in its sole
discretion.

7.3Mergers or Acquisitions.  Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with any other Person, or acquire, or
permit any of its Subsidiaries to acquire, all or substantially all of the
capital stock or property of another Person (including, without limitation, by
the formation of any Subsidiary).  A Subsidiary may merge or consolidate into
another Subsidiary or into Borrower.

7.4Indebtedness.  Create, incur, assume, or be liable for any Indebtedness, or
permit any Subsidiary to do so, other than Permitted Indebtedness.

7.5Encumbrance.  Create, incur, allow, or suffer any Lien on any of its
property, or assign or convey any right to receive income, including the sale of
any Accounts, or permit any of its Subsidiaries to do so, except for Permitted
Liens, permit any Collateral not to be subject to the first priority security
interest granted herein, or enter into any agreement, document, instrument or
other arrangement (except with or in favor of Bank) with any Person which
directly or indirectly prohibits or has the effect of prohibiting Borrower or
any Subsidiary from assigning, mortgaging, pledging, granting a security
interest in or upon, or encumbering any of Borrower’s or any Subsidiary’s
Intellectual Property, except as is otherwise permitted in Section 7.1 hereof
and the definition of “Permitted Liens” herein.



918981.5

-15-

--------------------------------------------------------------------------------

 

7.6Maintenance of Collateral Accounts.  Maintain any Collateral Account except
pursuant to the terms of Section 6.7(b) hereof.

7.7Distributions; Investments.  (a) Pay any dividends or make any distribution
or payment or redeem, retire or purchase any capital stock; provided, however,
that Borrower may (i) repurchase capital stock from former directors, officers,
employees or consultants at the original purchase price thereof, but not to
exceed in the aggregate of Fifty Thousand Dollars ($50,000) per fiscal year, as
permitted by Borrower’s equity incentive plans, restricted stock purchase
agreements, stock option agreements, stock grant agreements or similar
agreements, so long as an Event of Default does not exist at the time of such
repurchase and would not exist after giving effect to such repurchase and (ii)
pay dividends to Parent; or (b) directly or indirectly make any Investment
(including, without limitation, by the formation of any Subsidiary) other than
Permitted Investments, or permit any of its Subsidiaries to do so.

7.8Transactions with Affiliates.  Directly or indirectly enter into or permit to
exist any material transaction with any Affiliate of Borrower, except for (i)
transactions that are in the ordinary course of Borrower’s business, upon fair
and reasonable terms that are no less favorable to Borrower than would be
obtained in an arm’s length transaction with a non-affiliated Person and
transactions permitted pursuant to the terms of Section 7.2 hereof, (ii) sale
and/or issuance of equity or Subordinated Debt to Parent in the ordinary course
of business or otherwise approved by Borrower’s board of directors, (iii) other
transactions with Parent in the ordinary course of business.

7.9Subordinated Debt.  (a) Make or permit any payment on any Subordinated Debt,
except under the terms of the subordination, intercreditor, or other similar
agreement to which such Subordinated Debt is subject, or (b) amend any provision
in any document relating to the Subordinated Debt which would increase the
amount thereof or adversely affect the subordination thereof to Obligations owed
to Bank.

7.10Compliance.  Become an “investment company” or a company controlled by an
“investment company”, under the Investment Company Act of 1940, as amended, or
undertake as one of its important activities extending credit to purchase or
carry margin stock (as defined in Regulation U of the Board of Governors of the
Federal Reserve System), or use the proceeds of any Credit Extension for that
purpose; fail to meet the minimum funding requirements of ERISA, permit a
Reportable Event or Prohibited Transaction, as defined in ERISA, to occur; fail
to comply with the Federal Fair Labor Standards Act or violate any other law or
regulation, if the violation could reasonably be expected to have a material
adverse effect on Borrower’s business, or permit any of its Subsidiaries to do
so; withdraw or permit any Subsidiary to withdraw from participation in, permit
partial or complete termination of, or permit the occurrence of any other event
with respect to, any present pension, profit sharing and deferred compensation
plan which could reasonably be expected to result in any material liability of
Borrower, including any liability to the Pension Benefit Guaranty Corporation or
its successors or any other governmental agency.

8EVENTS OF DEFAULT

Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:

8.1Payment Default.  Borrower fails to (a) make any payment of principal or
interest on any Credit Extension on its due date, or (b) pay any other
Obligations within three (3) Business Days after such Obligations are due and
payable (which three (3) Business Day cure period shall not apply to payments
due on the Revolving Line Maturity Date or Second Supplemental Term Loan
Maturity Date).  During the cure period, the failure to make or pay any payment
specified under clause (b) hereunder is not an Event of Default (but no Credit
Extension will be made during the cure period);



918981.5

-16-

--------------------------------------------------------------------------------

 

8.2Covenant Default.  

(a) Borrower fails or neglects to perform any obligation in Sections 2.2, 2.6,
3.3, 6.2, 6.5, 6.6, 6.7, 6.8, 6.9(c), or 6.11 or violates any covenant in
Section 7; or

(b) Borrower fails or neglects to perform, keep, or observe any other term,
provision, condition, covenant or agreement contained in this Agreement or any
Loan Documents, and as to any default (other than those specified in this
Section 8) under such other term, provision, condition, covenant or agreement
that can be cured, has failed to cure the default within ten (10) days after the
occurrence thereof; provided, however, that if the default cannot by its nature
be cured within the ten (10) day period or cannot after diligent attempts by
Borrower be cured within such ten (10) day period, and such default is likely to
be cured within a reasonable time, then Borrower shall have an additional period
(which shall not in any case exceed thirty (30) days) to attempt to cure such
default, and within such reasonable time period the failure to cure the default
shall not be deemed an Event of Default (but no Credit Extensions shall be made
during such cure period).  Cure periods provided under this section shall not
apply, among other things, to financial covenants or any other covenants set
forth in clause (a) above;

8.3Material Adverse Change.  A Material Adverse Change occurs;

8.4Attachment; Levy; Restraint on Business.  

(a) (i) The service of process seeking to attach, by trustee or similar process,
any funds of Borrower or of any entity under the control of Borrower (including
a Subsidiary) on deposit or otherwise maintained with Bank or any Bank
Affiliate, or (ii) a notice of lien or levy is filed against any of Borrower’s
assets by any Government Authority, and the same under subclauses (i) and (ii)
hereof are not, within ten (10) days after the occurrence thereof, discharged or
stayed (whether through the posting of a bond or otherwise); provided, however,
no Credit Extensions shall be made during any ten (10) day cure period; or

(b) (i) any material portion of Borrower’s assets is attached, seized, levied
on, or comes into possession of a trustee or receiver, or (ii) any court order
enjoins, restrains, or prevents Borrower from conducting all or any material
part of its business;

8.5Insolvency.  (a) Borrower is unable to pay its debts (including trade debts)
as they become due or otherwise becomes insolvent; (b) Borrower begins an
Insolvency Proceeding; or (c) an Insolvency Proceeding is begun against Borrower
and not dismissed or stayed within forty-five (45) days (but no Credit
Extensions shall be made while of any of the conditions described in clause (a)
exist and/or until any Insolvency Proceeding is dismissed);

8.6Other Agreements.  There is, under any agreement to which Borrower or any
Guarantor is a party with a third party or parties, (a) any default resulting in
a right by such third party or parties, whether or not exercised, to accelerate
the maturity of any Indebtedness in an amount individually or in the aggregate
in excess of Two Hundred Fifty Thousand Dollars ($250,000); or (b) any breach or
default by Borrower or Guarantor, the result of which could have a material
adverse effect on Borrower’s or any Guarantor’s business;

8.7Judgments; Penalties.  One or more fines, penalties or final judgments,
orders or decrees for the payment of money in an amount, individually or in the
aggregate, of at least Two Hundred Fifty Thousand Dollars ($250,000) (not
covered by independent third-party insurance as to which liability has been
accepted by such insurance carrier) shall be rendered against Borrower by any
Governmental Authority, and the same are not, within ten (10) days after the
entry, assessment or issuance thereof, discharged, satisfied, or paid, or after
execution thereof, stayed or bonded pending appeal, or such judgments are not
discharged prior to the expiration of any such stay (provided that no Credit
Extensions will be made prior to the satisfaction, payment, discharge, stay, or
bonding of such fine, penalty, judgment, order or decree);

8.8Misrepresentations.  Borrower or any Person acting for Borrower makes any
representation, warranty, or other statement now or later in this Agreement, any
Loan Document or in any writing delivered to Bank or to induce Bank to enter
this Agreement or any Loan Document, and such representation, warranty, or other
statement is incorrect in any material respect when made;



918981.5

-17-

--------------------------------------------------------------------------------

 

8.9Subordinated Debt.  Any document, instrument, or agreement evidencing any
Subordinated Debt shall for any reason be revoked or invalidated or otherwise
cease to be in full force and effect except pursuant to the terms of such
Subordinated Debt, any Person shall be in breach thereof or contest in any
manner the validity or enforceability thereof or deny that it has any further
liability or obligation thereunder, or the Obligations shall for any reason be
subordinated or shall not have the priority contemplated by this Agreement;

8.10Governmental Approvals.  Any Governmental Approval shall have been
(a) revoked, rescinded, suspended, modified in an adverse manner or not renewed
in the ordinary course for a full term or (b) subject to any decision by a
Governmental Authority that designates a hearing with respect to any
applications for renewal of any of such Governmental Approval or that could
result in the Governmental Authority taking any of the actions described in
clause (a) above, and such decision or such revocation, rescission, suspension,
modification or non-renewal (i) cause, or could reasonably be expected to cause,
a Material Adverse Change, or (ii) adversely affects the legal qualifications of
Borrower or any of its Subsidiaries to hold such Governmental Approval in any
applicable jurisdiction and such revocation, rescission, suspension,
modification or non-renewal could reasonably be expected to affect the status of
or legal qualifications of Borrower or any of its Subsidiaries to hold any
Governmental Approval in any other jurisdiction;

8.11Guaranty.  (a) Any guaranty of any Obligations terminates or ceases for any
reason to be in full force and effect; (b) any Guarantor does not perform, or
violates, any covenant or other material obligation under any guaranty of the
Obligations; (c) any circumstance described in Sections 8.3, 8.4, 8.5, 8.7, or
8.8 occurs with respect to any Guarantor (provided that with respect to Parent,
the applicable threshold under Section 8.7 shall be Five Hundred Thousand
Dollars ($500,000)), or (d) the liquidation, winding up, or termination of
existence of any Guarantor; or

8.12Affiliate Assets.  At any time on or after the earlier of (a) ten (10)
Business Days after the Effective Date, or (b) the date of the initial Credit
Extension hereunder (such earlier date, the “Affiliate Negative Pledge Date”):
Except to the extent disclosed to Bank in writing in a Schedule of Exceptions
delivered to and approved by Bank in writing in its sole discretion on or prior
to the Affiliate Negative Pledge Date, (i) any direct or indirect Subsidiary of
Parent conveys, sells, leases, transfers, assigns, or otherwise disposes of all
or any part of its business or property, other than Transfers (A) of Inventory
in the ordinary course of business; (B) of worn‑out or obsolete Equipment; (C)
in connection with Permitted Liens and Permitted Investments; (D) of
non-exclusive licenses for the use of such property in the ordinary course of
business and licenses that could not result in a legal transfer of title of the
licensed property but that may be exclusive in respects other than territory and
that may be exclusive as to territory only as to discreet geographical areas
outside of the United States; (E) consisting of such entity’s use or transfer of
money or Cash Equivalents in the ordinary course of business in a manner that is
not prohibited by the terms of this Agreement or the other Loan Documents; and
(F) of such entity’s property to Borrower or to Parent so long as the secured
guaranty by Parent of the Obligations remains in full force and effect; (ii) any
direct or indirect Subsidiary of Parent creates, incurs, assumes, or becomes
liable for any Indebtedness other than Permitted Indebtedness; (iii) any direct
or indirect Subsidiary of Parent creates, incurs, allows, or suffers a Lien on
any of its property; or (iv) any direct or indirect Subsidiary of Parent enters
into any agreement, document, instrument or other arrangement (except with or in
favor of Bank) with any other Person which directly or indirectly prohibits or
has the effect of prohibiting such Subsidiary from assigning, mortgaging,
pledging, granting a security interest in or upon, or encumbering any its
Intellectual Property.

9BANK’S RIGHTS AND REMEDIES

9.1Rights and Remedies.  While an Event of Default occurs and continues, Bank
may, without notice or demand, do any or all of the following:

(a)declare all Obligations immediately due and payable (but if an Event of
Default described in Section 8.5 occurs all Obligations are immediately due and
payable without any action by Bank);

(b)stop advancing money or extending credit for Borrower’s benefit under this
Agreement or under any other agreement between Borrower and Bank;



918981.5

-18-

--------------------------------------------------------------------------------

 

(c)for any Letters of Credit, demand that Borrower (i) deposit cash with Bank in
an amount equal to (x) if such Letters of Credit are denominated in Dollars,
then at least one hundred five percent (105.0%); and (y) if such Letters of
Credit are denominated in a Foreign Currency, then at least one hundred ten
percent (110.0%), of the Dollar Equivalent of the aggregate face amount of all
Letters of Credit remaining undrawn (plus all interest, fees, and costs due or
to become due in connection therewith (as estimated by Bank in its good faith
business judgment)), to secure all of the Obligations relating to such Letters
of Credit, as collateral security for the repayment of any future drawings under
such Letters of Credit, and Borrower shall forthwith deposit and pay such
amounts, and (ii) pay in advance all letter of credit fees scheduled to be paid
or payable over the remaining term of any Letters of Credit;

(d)terminate any FX Contracts;

(e)verify the amount of, demand payment of and performance under, and collect
any Accounts and General Intangibles, settle or adjust disputes and claims
directly with Account Debtors for amounts on terms and in any order that Bank
considers advisable, and notify any Person owing Borrower money of Bank’s
security interest in such funds;  

(f)make any payments and do any acts it considers necessary or reasonable to
protect the Collateral and/or its security interest in the Collateral.  Borrower
shall assemble the Collateral if Bank requests and make it available as Bank
designates.  Bank may enter premises where the Collateral is located, take and
maintain possession of any part of the Collateral, and pay, purchase, contest,
or compromise any Lien which appears to be prior or superior to its security
interest and pay all expenses incurred. Borrower grants Bank a license to enter
and occupy any of its premises, without charge, to exercise any of Bank’s rights
or remedies;

(g)apply to the Obligations (i) any balances and deposits of Borrower it holds,
or (ii) any amount held by Bank owing to or for the credit or the account of
Borrower;

(h)ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
advertise for sale, and sell the Collateral.  Bank is hereby granted a
non-exclusive, royalty-free license or other right to use, without charge,
Borrower’s labels, Patents, Copyrights, mask works, rights of use of any name,
trade secrets, trade names, Trademarks, and advertising matter, or any similar
property as it pertains to the Collateral, in completing production of,
advertising for sale, and selling any Collateral and, in connection with Bank’s
exercise of its rights under this Section, Borrower’s rights under all licenses
and all franchise agreements inure to Bank’s benefit;

(i)place a “hold” on any account maintained with Bank and/or deliver a notice of
exclusive control, any entitlement order, or other directions or instructions
pursuant to any Control Agreement or similar agreements providing control of any
Collateral;

(j)demand and receive possession of Borrower’s Books; and

(k)exercise all rights and remedies available to Bank under the Loan Documents
or at law or equity, including all remedies provided under the Code (including
disposal of the Collateral pursuant to the terms thereof).

9.2Power of Attorney.  Borrower hereby irrevocably appoints Bank as its lawful
attorney-in-fact, exercisable upon the occurrence and during the continuance of
an Event of Default, to:  (a) endorse Borrower’s name on any checks or other
forms of payment or security; (b) sign Borrower’s name on any invoice or bill of
lading for any Account or drafts against Account Debtors; (c) settle and adjust
disputes and claims about the Accounts directly with Account Debtors, for
amounts and on terms Bank determines reasonable; (d) make, settle, and adjust
all claims under Borrower’s insurance policies; (e) pay, contest or settle any
Lien, charge, encumbrance, security interest, and adverse claim in or to the
Collateral, or any judgment based thereon, or otherwise take any action to
terminate or discharge the same; and (f) transfer the Collateral into the name
of Bank or a third party as the Code permits.  Borrower hereby appoints Bank as
its lawful attorney-in-fact to sign Borrower’s name on any documents necessary
to perfect or continue the perfection of Bank’s security interest in the
Collateral regardless of whether an Event of Default has occurred until all
Obligations have been satisfied in full and Bank is under no further obligation
to make Credit Extensions hereunder.  Bank’s foregoing appointment as Borrower’s
attorney in fact, and all of Bank’s rights and powers, coupled with an interest,
are irrevocable until all Obligations have been fully repaid and performed and
Bank’s obligation to provide Credit Extensions terminates.



918981.5

-19-

--------------------------------------------------------------------------------

 

9.3Protective Payments.  If Borrower fails to obtain the insurance called for by
Section 6.6 or fails to pay any premium thereon or fails to pay any other amount
which Borrower is obligated to pay under this Agreement or any other Loan
Document or which may be required to preserve the Collateral, Bank may obtain
such insurance or make such payment, and all amounts so paid by Bank are Bank
Expenses and immediately due and payable, bearing interest at the then highest
rate applicable to the Obligations, and secured by the Collateral.  Bank will
make reasonable efforts to provide Borrower with notice of Bank obtaining such
insurance at the time it is obtained or within a reasonable time thereafter.  No
payments by Bank are deemed an agreement to make similar payments in the future
or Bank’s waiver of any Event of Default.

9.4Application of Payments and Proceeds Upon Default.  If an Event of Default
has occurred and is continuing, Bank shall have the right to apply in any order
any funds in its possession, whether from Borrower account balances, payments,
proceeds realized as the result of any collection of Accounts or other
disposition of the Collateral, or otherwise, to the Obligations.  Bank shall pay
any surplus to Borrower by credit to the Designated Deposit Account or other
account designated in writing by Borrower or to other Persons legally entitled
thereto; Borrower shall remain liable to Bank for any deficiency.  If Bank, in
its good faith business judgment, directly or indirectly, enters into a deferred
payment or other credit transaction with any purchaser at any sale of
Collateral, Bank shall have the option, exercisable at any time, of either
reducing the Obligations by the principal amount of the purchase price or
deferring the reduction of the Obligations until the actual receipt by Bank of
cash therefor.

9.5Bank’s Liability for Collateral.  So long as Bank complies with reasonable
banking practices regarding the safekeeping of the Collateral in the possession
or under the control of Bank, Bank shall not be liable or responsible for: (a)
the safekeeping of the Collateral; (b) any loss or damage to the Collateral; (c)
any diminution in the value of the Collateral; or (d) any act or default of any
carrier, warehouseman, bailee, or other Person.  Borrower bears all risk of
loss, damage or destruction of the Collateral.

9.6No Waiver; Remedies Cumulative.  Bank’s failure, at any time or times, to
require strict performance by Borrower of any provision of this Agreement or any
other Loan Document shall not waive, affect, or diminish any right of Bank
thereafter to demand strict performance and compliance herewith or
therewith.  No waiver hereunder shall be effective unless signed by the party
granting the waiver and then is only effective for the specific instance and
purpose for which it is given.  Bank’s rights and remedies under this Agreement
and the other Loan Documents are cumulative.  Bank has all rights and remedies
provided under the Code, by law, or in equity.  Bank’s exercise of one right or
remedy is not an election and shall not preclude Bank from exercising any other
remedy under this Agreement or other remedy available at law or in equity, and
Bank’s waiver of any Event of Default is not a continuing waiver.  Bank’s delay
in exercising any remedy is not a waiver, election, or acquiescence.

9.7Demand Waiver.  Borrower waives demand, notice of default or dishonor, notice
of payment and nonpayment, notice of any default, nonpayment at maturity,
release, compromise, settlement, extension, or renewal of accounts, documents,
instruments, chattel paper, and guarantees held by Bank on which Borrower is
liable.

10NOTICES

All notices, consents, requests, approvals, demands, or other communication by
any party to this Agreement or any other Loan Document must be in writing and
shall be deemed to have been validly served, given, or delivered: (a) upon the
earlier of actual receipt and three (3) Business Days after deposit in the U.S.
mail, first class, registered or certified mail return receipt requested, with
proper postage prepaid; (b) upon transmission, when sent by electronic mail or
facsimile transmission; (c) one (1) Business Day after deposit with a reputable
overnight courier with all charges prepaid; or (d) when delivered, if
hand-delivered by messenger, all of which shall be addressed to the party to be
notified and sent to the address, facsimile number, or email address indicated
below.  Bank or Borrower may change its mailing or electronic mail address or
facsimile number by giving the other party written notice thereof in accordance
with the terms of this Section 10.



918981.5

-20-

--------------------------------------------------------------------------------

 

If to Borrower:

Digital Turbine Media, Inc

 

1300 Guadalupe Street, Suite 302

 

Austin, TX 78701

 

Attn:  Andrew Schleimer

 

Email:  andrew@digitalturbine.com

 

With a copy (which shall
not constitute notice) to:

Latham & Watkins LLP

 

505 Montgomery Street

 

Suite 2000

 

San Francisco, CA 94111-6538

 

Attn:  Haim Zaltzman, Esq.

 

Fax: (415) 395-8095

 

Email:  haim.zaltzman@lw.com

 

If to Bank:

Silicon Valley Bank

 

38 Technology Drive West, Suite 150

 

Irvine, CA 92618

 

Attn:  Victor Le

 

Fax:  (949) 790-9020

 

Email:  vle@svb.com

 

 

11Choice of Law, Venue, Jury Trial Waiver and Judicial Reference

Except as otherwise expressly provided in any of the Loan Documents, California
law governs the Loan Documents without regard to principles of conflicts of
law.  Borrower and Bank each submit to the exclusive jurisdiction of the State
and Federal courts in Santa Clara County, California; provided, however, that
nothing in this Agreement shall be deemed to operate to preclude Bank from
bringing suit or taking other legal action in any other jurisdiction to realize
on the Collateral or any other security for the Obligations, or to enforce a
judgment or other court order in favor of Bank.  Borrower expressly submits and
consents in advance to such jurisdiction in any action or suit commenced in any
such court, and Borrower hereby waives any objection that it may have based upon
lack of personal jurisdiction, improper venue, or forum non conveniens and
hereby consents to the granting of such legal or equitable relief as is deemed
appropriate by such court.  Borrower hereby waives personal service of the
summons, complaints, and other process issued in such action or suit and agrees
that service of such summons, complaints, and other process may be made by
registered or certified mail addressed to Borrower at the address set forth in,
or subsequently provided by Borrower in accordance with, Section 10 of this
Agreement and that service so made shall be deemed completed upon the earlier to
occur of Borrower’s actual receipt thereof or three (3) days after deposit in
the U.S. mails, proper postage prepaid.

TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND BANK EACH WAIVE
THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR
BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY CONTEMPLATED TRANSACTION,
INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS WAIVER IS A
MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS AGREEMENT.  EACH PARTY
HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.



918981.5

-21-

--------------------------------------------------------------------------------

 

WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO WAIVE THEIR
RESPECTIVE RIGHT TO A TRIAL BY JURY, if the above waiver of the right to a trial
by jury is not enforceable, the parties hereto agree that any and all disputes
or controversies of any nature between them arising at any time shall be decided
by a reference to a private judge, mutually selected by the parties (or, if they
cannot agree, by the Presiding Judge of the Santa Clara County, California
Superior Court) appointed in accordance with California Code of Civil Procedure
Section 638 (or pursuant to comparable provisions of federal law if the dispute
falls within the exclusive jurisdiction of the federal courts), sitting without
a jury, in Santa Clara County, California; and the parties hereby submit to the
jurisdiction of such court.  The reference proceedings shall be conducted
pursuant to and in accordance with the provisions of California Code of Civil
Procedure Sections 638 through 645.1, inclusive.  The private judge shall have
the power, among others, to grant provisional relief, including without
limitation, entering temporary restraining orders, issuing preliminary and
permanent injunctions and appointing receivers.  All such proceedings shall be
closed to the public and confidential and all records relating thereto shall be
permanently sealed.  If during the course of any dispute, a party desires to
seek provisional relief, but a judge has not been appointed at that point
pursuant to the judicial reference procedures, then such party may apply to the
Santa Clara County, California Superior Court for such relief.  The proceeding
before the private judge shall be conducted in the same manner as it would be
before a court under the rules of evidence applicable to judicial
proceedings.  The parties shall be entitled to discovery which shall be
conducted in the same manner as it would be before a court under the rules of
discovery applicable to judicial proceedings.  The private judge shall oversee
discovery and may enforce all discovery rules and orders applicable to judicial
proceedings in the same manner as a trial court judge.  The parties agree that
the selected or appointed private judge shall have the power to decide all
issues in the action or proceeding, whether of fact or of law, and shall report
a statement of decision thereon pursuant to California Code of Civil Procedure
Section 644(a).  Nothing in this paragraph shall limit the right of any party at
any time to exercise self-help remedies, foreclose against collateral, or obtain
provisional remedies.  The private judge shall also determine all issues
relating to the applicability, interpretation, and enforceability of this
paragraph.

This Section 11 shall survive the termination of this Agreement.

12GENERAL PROVISIONS

12.1Termination of Revolving Line Prior to Revolving Line Maturity Date;
Survival.  All covenants, representations and warranties made in this Agreement
continue in full force until this Agreement has terminated pursuant to its terms
and all Obligations (other than inchoate indemnity obligations and any other
obligations which, by their terms, are to survive the termination of this
Agreement) have been satisfied.  The Revolving Line may be terminated prior to
the Revolving Line Maturity Date by Borrower, effective three (3) Business Days
after written notice of termination is given to Bank.  Those obligations that
are expressly specified in this Agreement as surviving this Agreement’s
termination shall continue to survive notwithstanding the Revolving Line’s or
this Agreement’s termination.

12.2Successors and Assigns.  This Agreement binds and is for the benefit of the
successors and permitted assigns of each party.  Borrower may not assign this
Agreement or any rights or obligations under it without Bank’s prior written
consent (which may be granted or withheld in Bank’s discretion).  Bank has the
right, without the consent of or notice to Borrower, to sell, transfer, assign,
negotiate, or grant participation in all or any part of, or any interest in,
Bank’s obligations, rights, and benefits under this Agreement and the other Loan
Documents.  Notwithstanding the foregoing, so long as no Event of Default shall
have occurred and is continuing, Bank shall not assign its interest in the Loan
Documents to any Person who in the reasonable estimation of Bank is (a) a direct
competitor of Borrower, whether as an operating company or direct or indirect
parent with voting control over such operating company, or (b) a vulture fund or
distressed debt fund.

12.3Indemnification.  Borrower agrees to indemnify, defend and hold Bank and its
directors, officers, employees, agents, attorneys, or any other Person
affiliated with or representing Bank (each, an “Indemnified Person”) harmless
against:  (a) all obligations, demands, claims, and liabilities (collectively,
“Claims”) claimed or asserted by any other party in connection with the
transactions contemplated by the Loan Documents; and (b) all losses or expenses
(including Bank Expenses) in any way suffered, incurred, or paid by such
Indemnified Person as a result of, following from, consequential to, or arising
from transactions between Bank and Borrower (including reasonable attorneys’
fees and expenses), except for Claims and/or losses directly caused by such
Indemnified Person’s gross negligence or willful misconduct.

This Section 12.3 shall survive until all statutes of limitation with respect to
the Claims, losses, and expenses for which indemnity is given shall have run.



918981.5

-22-

--------------------------------------------------------------------------------

 

12.4Time of Essence.  Time is of the essence for the performance of all
Obligations in this Agreement.

12.5Severability of Provisions.  Each provision of this Agreement is severable
from every other provision in determining the enforceability of any provision.

12.6Correction of Loan Documents.  Bank may correct patent errors and fill in
any blanks in the Loan Documents consistent with the agreement of the parties.

12.7Amendments in Writing; Waiver; Integration.  No purported amendment or
modification of any Loan Document, or waiver, discharge or termination of any
obligation under any Loan Document, shall be enforceable or admissible unless,
and only to the extent, expressly set forth in a writing signed by the party
against which enforcement or admission is sought.  Without limiting the
generality of the foregoing, no oral promise or statement, nor any action,
inaction, delay, failure to require performance or course of conduct shall
operate as, or evidence, an amendment, supplement or waiver or have any other
effect on any Loan Document.  Any waiver granted shall be limited to the
specific circumstance expressly described in it, and shall not apply to any
subsequent or other circumstance, whether similar or dissimilar, or give rise
to, or evidence, any obligation or commitment to grant any further waiver.  The
Loan Documents represent the entire agreement about this subject matter and
supersede prior negotiations or agreements.  All prior agreements,
understandings, representations, warranties, and negotiations between the
parties about the subject matter of the Loan Documents merge into the Loan
Documents.

12.8Counterparts.  This Agreement may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, is an original, and all taken together, constitute one Agreement.

12.9Confidentiality.  In handling any confidential information, Bank shall
exercise the same degree of care that it exercises for its own proprietary
information, but disclosure of information may be made: (a) to Bank’s
Subsidiaries or Affiliates (such Subsidiaries and Affiliates, together with
Bank, collectively, “Bank Entities”); (b) to prospective transferees or
purchasers of any interest in the Credit Extensions (provided, however, that any
prospective transferee or purchaser shall have entered into an agreement
containing provisions substantially the same as those in this Section 12.9);
(c) as required by law, regulation, subpoena, or other order; (d) to Bank’s
regulators or as otherwise required in connection with Bank’s examination or
audit; (e) as Bank considers appropriate in exercising remedies under the Loan
Documents; and (f) to third-party service providers of Bank so long as such
service providers have executed a confidentiality agreement with Bank with terms
no less restrictive than those contained herein.  Confidential information does
not include information that is either: (i) in the public domain or in Bank’s
possession when disclosed to Bank, or becomes part of the public domain after
disclosure to Bank; or (ii) disclosed to Bank by a third party if Bank does not
know that the third party is prohibited from disclosing the information.

Bank Entities may use the confidential information for reporting purposes and
the development and distribution of databases and market analyses so long as
such confidential information is aggregated and anonymized prior to distribution
unless otherwise expressly prohibited by Borrower.  The provisions of the
immediately preceding sentence shall survive the termination of this Agreement.

12.10Attorneys’ Fees, Costs and Expenses.  In any action or proceeding between
Borrower and Bank arising out of or relating to the Loan Documents, the
prevailing party shall be entitled to recover its reasonable attorneys’ fees and
other costs and expenses incurred, in addition to any other relief to which it
may be entitled.

12.11Electronic Execution of Documents.  The words “execution,” “signed,”
“signature” and words of like import in any Loan Document shall be deemed to
include electronic signatures or the keeping of records in electronic form, each
of which shall be of the same legal effect, validity and enforceability as a
manually executed signature or the use of a paper-based recordkeeping systems,
as the case may be, to the extent and as provided for in any applicable law,
including, without limitation, any state law based on the Uniform Electronic
Transactions Act.

12.12Captions.  The headings used in this Agreement are for convenience only and
shall not affect the interpretation of this Agreement.



918981.5

-23-

--------------------------------------------------------------------------------

 

12.13Construction of Agreement.  The parties mutually acknowledge that they and
their attorneys have participated in the preparation and negotiation of this
Agreement.  In cases of uncertainty this Agreement shall be construed without
regard to which of the parties caused the uncertainty to exist.

12.14Relationship.  The relationship of the parties to this Agreement is
determined solely by the provisions of this Agreement.  The parties do not
intend to create any agency, partnership, joint venture, trust, fiduciary or
other relationship with duties or incidents different from those of parties to
an arm’s-length contract.

12.15Third Parties.  Nothing in this Agreement, whether express or implied, is
intended to: (a) confer any benefits, rights or remedies under or by reason of
this Agreement on any persons other than the express parties to it and their
respective permitted successors and assigns; (b) relieve or discharge the
obligation or liability of any person not an express party to this Agreement; or
(c) give any person not an express party to this Agreement any right of
subrogation or action against any party to this Agreement.

12.16No Novation. Nothing contained herein shall in any way impair the Prior
Loan Agreement and other Loan Documents now held for the Obligations, nor affect
or impair any rights, powers, or remedies under the Prior Loan Agreement or any
Loan Document with respect to any event, action or inaction that occurred prior
to the Effective Date, it being the intent of the parties hereto that this
Agreement shall not constitute a novation of the Prior Loan Agreement or an
accord and satisfaction of the Obligations but the provisions of this Agreement
shall amend and restate the terms of the Prior Loan Agreement effective as of
the Effective Date.  Borrower hereby ratifies and reaffirms the validity and
enforceability of all of the liens and security interests heretofore granted
pursuant to the Loan Documents, as collateral security for the Obligations, and
acknowledges that all of such liens and security interests, and all Collateral
heretofore pledged as security for the Obligations, continues to be and remains
Collateral for the Obligations from and after the date hereof.

13DEFINITIONS

13.1Definitions.  As used in the Loan Documents, the word “shall” is mandatory,
the word “may” is permissive, the word “or” is not exclusive, the words
“includes” and “including” are not limiting, the singular includes the plural,
and numbers denoting amounts that are set off in brackets are negative.  As used
in this Agreement, the following capitalized terms have the following meanings:

“Account” is any “account” as defined in the Code with such additions to such
term as may hereafter be made, and includes, without limitation, all accounts
receivable and other sums owing to Borrower.

“Account Debtor” is any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made.

“Advance” or “Advances” means a revolving credit loan (or revolving credit
loans) under the Revolving Line.

“Adjusted EBITDA” is, for any period as at any date of determination, (a)
Parent’s EBITDA for such period, plus (b) non-cash expenses and non-cash
charges, minus (c) non-cash income and non-recurring income, plus (d) other
add-backs approved to Bank in writing in its sole discretion.

“Adjusted Quick Ratio” is the ratio of Parent’s consolidated (a) Quick Assets to
(b) (i) Current Liabilities minus (ii) Deferred Revenue minus (iii) non-cash
liabilities.

“Affiliate” is, with respect to any Person, each other Person that owns or
controls directly or indirectly the Person, any Person that controls or is
controlled by or is under common control with the Person, and each of that
Person’s senior executive officers, directors, partners and, for any Person that
is a limited liability company, that Person’s managers and members.

“Affiliate Negative Pledge Date” is defined in Section 8.12.

“Agreement” is defined in the preamble hereof.

“Assignment of Representations” is that certain Assignment of Representations,
Warranties, Covenants and Indemnities, by and between Bank and Borrower, dated
as of February 19, 2010.



918981.5

-24-

--------------------------------------------------------------------------------

 

“Authorized Signer” is any individual listed in Borrower’s Borrowing Resolution
who is authorized to execute the Loan Documents, including any Advance request,
on behalf of Borrower.

“Availability Amount” is (a) the lesser of (i) the Revolving Line or (ii) the
amount available under the Borrowing Base minus (b) the outstanding principal
balance of any Advances minus (c) the outstanding principal balance of the
Second Supplemental Term Loan minus (d) any amounts outstanding with respect to
Bank Services.

“Bank” is defined in the preamble hereof.

“Bank Entities” is defined in Section 12.9.

“Bank Expenses” are all audit fees and expenses, costs, and expenses (including
reasonable attorneys’ fees and expenses) for preparing, amending, negotiating,
administering, defending and enforcing the Loan Documents (including, without
limitation, those incurred in connection with appeals or Insolvency Proceedings)
or otherwise incurred with respect to Borrower or any Guarantor.

“Bank Services”  are any products, credit services, and/or financial
accommodations previously, now, or hereafter provided to Borrower or any of its
Subsidiaries by Bank or any Bank Affiliate, including, without limitation, any
letters of credit, cash management services (including, without limitation,
merchant services, direct deposit of payroll, business credit cards, and check
cashing services), interest rate swap arrangements, and foreign exchange
services as any such products or services may be identified in Bank’s various
agreements related thereto (each, a “Bank Services Agreement”).

“Borrower” is defined in the preamble hereof

“Borrower’s Books” are all Borrower’s books and records including ledgers,
federal and state tax returns, records regarding Borrower’s assets or
liabilities, the Collateral, business operations or financial condition, and all
computer programs or storage or any equipment containing such information.

“Borrowing Base” is eighty percent (80%) of Eligible Accounts, as determined by
Bank from Borrower’s most recent Transaction Report; provided, however, that
Eligible Foreign Accounts shall constitute no more than One Million Seven
Hundred Fifty Thousand Dollars ($1,750,000) of the Borrowing Base; provided,
further, that Bank has the right to decrease the foregoing percentage and/or
amount in its good faith business judgment to mitigate the impact of events,
conditions, contingencies, or risks which may adversely affect the Collateral or
its value.  For purposes of clarification, the net amount advanced against
Eligible Foreign Accounts may not exceed One Million Seven Hundred Fifty
Thousand Dollars ($1,750,000).

“Borrowing Resolutions” are, with respect to any Person, those resolutions
substantially in the form attached hereto as Exhibit D.

“Business Day” is any day that is not a Saturday, Sunday or a day on which Bank
is closed.

“Cash Collateral Account” is defined in Section 2.6(a).

“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one (1) year from the date of
acquisition; (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc.; (c) Bank’s certificates of deposit
issued maturing no more than one (1) year after issue; and (d) money market
funds at least ninety-five percent (95%) of the assets of which constitute Cash
Equivalents of the kinds described in clauses (a) through (c) of this
definition.

“Claims” is defined in Section 12.3.



918981.5

-25-

--------------------------------------------------------------------------------

 

“Code” is the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the State of California; provided, that, to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection, or priority of, or remedies with
respect to, Bank’s Lien on any Collateral is governed by the Uniform Commercial
Code in effect in a jurisdiction other than the State of California, the term
“Code” shall mean the Uniform Commercial Code as enacted and in effect in such
other jurisdiction solely for purposes of the provisions thereof relating to
such attachment, perfection, priority, or remedies and for purposes of
definitions relating to such provisions.

 

“Collateral” is any and all properties, rights and assets of Borrower described
on Exhibit A.

“Collateral Account” is any Deposit Account, Securities Account, or Commodity
Account.

“Collections” is defined in Section 2.6(c).

“Commodity Account” is any “commodity account” as defined in the Code with such
additions to such term as may hereafter be made.

“Compliance Certificate” is that certain certificate in the form attached hereto
as Exhibit B.

“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation, in each
case, directly or indirectly guaranteed, endorsed, co‑made, discounted or sold
with recourse by that Person, or for which that Person is directly or indirectly
liable; (b) any obligations for undrawn letters of credit for the account of
that Person; and (c) all obligations from any interest rate, currency or
commodity swap agreement, interest rate cap or collar agreement, or other
agreement or arrangement designated to protect a Person against fluctuation in
interest rates, currency exchange rates or commodity prices; but “Contingent
Obligation” does not include endorsements in the ordinary course of
business.  The amount of a Contingent Obligation is the stated or determined
amount of the primary obligation for which the Contingent Obligation is made or,
if not determinable, the maximum reasonably anticipated liability for it
determined by the Person in good faith; but the amount may not exceed the
maximum of the obligations under any guarantee or other support arrangement.

“Control Agreement” is any control agreement entered into among the depository
institution at which Borrower maintains a Deposit Account or the securities
intermediary or commodity intermediary at which Borrower maintains a Securities
Account or a Commodity Account, Borrower, and Bank pursuant to which Bank
obtains control (within the meaning of the Code) over such Deposit Account,
Securities Account, or Commodity Account.

“Copyrights” are any and all copyright rights, copyright applications, copyright
registrations and like protections in each work of authorship and derivative
work thereof, whether published or unpublished and whether or not the same also
constitutes a trade secret.

“Credit Extension” is any Advance, Overadvance, Second Supplemental Term Loan,
or any other extension of credit by Bank for Borrower’s benefit under this
Agreement.

“Current Liabilities” are all obligations and liabilities of Parent (on a
consolidated basis) to Bank, plus, without duplication, the aggregate amount of
Parent’s Total Liabilities (on a consolidated basis) that mature within one (1)
year.

“Default Rate” is defined in Section 2.3(b).

“Deferred Revenue” is all amounts received or invoiced in advance of performance
under contracts and not yet recognized as revenue.

“Deposit Account” is any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.

“Designated Deposit Account” is the multicurrency account, denominated in
Dollars, account number xxxxxxx      , maintained by Borrower with Bank.



918981.5

-26-

--------------------------------------------------------------------------------

 

“Dollars,” “dollars” or use of the sign “$” means only lawful money of the
United States and not any other currency, regardless of whether that currency
uses the “$” sign to denote its currency or may be readily converted into lawful
money of the United States.

“Dollar Equivalent” is, at any time, (a) with respect to any amount denominated
in Dollars, such amount, and (b) with respect to any amount denominated in a
Foreign Currency, the equivalent amount therefor in Dollars as determined by
Bank at such time on the basis of the then-prevailing rate of exchange in San
Francisco, California, for sales of the Foreign Currency for transfer to the
country issuing such Foreign Currency.

“Domestic Subsidiary” means a Subsidiary organized under the laws of the United
States or any state or territory thereof or the District of Columbia.

“DT USA” means Digital Turbine USA, Inc., a Delaware corporation.

“EBITDA” shall mean Parent’s consolidated (a) Net Income, plus (b) Interest
Expense, plus (c) to the extent deducted in the calculation of Net Income,
depreciation expense and amortization expense, plus (d) income tax expense.

“Effective Date” is defined in the preamble hereof.

“Eligible Accounts” means Accounts which arise in the ordinary course of
Borrower’s business that meet all Borrower’s representations and warranties in
Section 5.3.  Bank reserves the right at any time after the Effective Date to
adjust any of the criteria set forth below and to establish new criteria in its
good faith business judgment.  Unless Bank otherwise agrees in writing, Eligible
Accounts shall not include:

(a)Accounts for which the Account Debtor is Borrower’s Affiliate, officer,
employee, or agent;

(b)Accounts that the Account Debtor has not paid within ninety (90) days of
invoice date regardless of invoice payment period terms;

(c)Accounts with credit balances over ninety (90) days from invoice date;

(d)Accounts owing from an Account Debtor, if fifty percent (50%) or more of the
Accounts owing from such Account Debtor have not been paid within ninety (90)
days of invoice date;

(e)[Reserved;]

(f)Accounts billed from and/or payable to Borrower outside of the United States
(sometimes called foreign invoiced accounts);

(g)Accounts owing from an Account Debtor to the extent that Borrower is indebted
or obligated in any manner to the Account Debtor (as creditor, lessor, supplier
or otherwise - sometimes called “contra” accounts, accounts payable, customer
deposits or credit accounts).

(h)Accounts owing from an Account Debtor which is a United States government
entity or any department, agency, or instrumentality thereof unless Borrower has
assigned its payment rights to Bank and the assignment has been acknowledged
under the Federal Assignment of Claims Act of 1940, as amended;

(i)Accounts for demonstration or promotional equipment, or in which goods are
consigned, or sold on a “sale guaranteed”, “sale or return”, “sale on approval”,
or other terms if Account Debtor’s payment may be conditional;

(j)Accounts owing from an Account Debtor where goods or services have not yet
been rendered to the Account Debtor (sometimes called memo billings or
pre-billings);



918981.5

-27-

--------------------------------------------------------------------------------

 

(k)Accounts subject to contractual arrangements between Borrower and an Account
Debtor where payments shall be scheduled or due according to completion or
fulfillment requirements where the Account Debtor has a right of offset for
damages suffered as a result of Borrower’s failure to perform in accordance with
the contract (sometimes called contracts accounts receivable, progress billings,
milestone billings, or fulfillment contracts);

(l)Accounts owing from an Account Debtor the amount of which may be subject to
withholding based on the Account Debtor’s satisfaction of Borrower’s complete
performance (but only to the extent of the amount withheld; sometimes called
retainage billings);

(m)Accounts subject to trust provisions, subrogation rights of a bonding
company, or a statutory trust;

(n)Accounts owing from an Account Debtor that has been invoiced for goods that
have not been shipped to the Account Debtor unless Bank, Borrower, and the
Account Debtor have entered into an agreement acceptable to Bank in its sole
discretion wherein the Account Debtor acknowledges that (i) it has title to and
has ownership of the goods wherever located, (ii) a bona fide sale of the goods
has occurred, and (iii) it owes payment for such goods in accordance with
invoices from Borrower (sometimes called “bill and hold” accounts);

(o)Accounts for which the Account Debtor has not been invoiced;

(p)Accounts that represent non-trade receivables or that are derived by means
other than in the ordinary course of Borrower’s business;

(q)Accounts for which Borrower has permitted Account Debtor’s payment to extend
beyond 90 days;

(r)Accounts arising from chargebacks, debit memos or other payment deductions
taken by an Account Debtor;

(s)Accounts arising from product returns and/or exchanges (sometimes called
“warranty” or “RMA” accounts);

(t)Accounts in which the Account Debtor disputes liability or makes any claim
(but only up to the disputed or claimed amount), or if the Account Debtor is
subject to an Insolvency Proceeding, or becomes insolvent, or goes out of
business;

(u)Accounts owing from an Account Debtor with respect to which Borrower has
received Deferred Revenue (but only to the extent of such Deferred Revenue);

(v)Accounts owing from an Account Debtor, whose total obligations to Borrower
exceed twenty-five percent (25%) of all Accounts, for the amounts that exceed
that percentage, unless Bank approves in writing; and

(w)Accounts for which Bank in its good faith business judgment determines
collection to be doubtful, including, without limitation, accounts represented
by “refreshed” or “recycled” invoices.

“Eligible Foreign Accounts” are Eligible Accounts owing from an Account Debtor
which does not have its principal place of business in the United States.

“Equipment” is all “equipment” as defined in the Code with such additions to
such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.

“ERISA” is the Employee Retirement Income Security Act of 1974, and its
regulations.

“Event of Default” is defined in Section 8.

“Exchange Act” is the Securities Exchange Act of 1934, as amended.

“Foreign Currency” means lawful money of a country other than the United States.



918981.5

-28-

--------------------------------------------------------------------------------

 

“Foreign Subsidiary” means any Subsidiary which is not organized under the laws
of the United States or any state or territory thereof or the District of
Columbia.

“Funding Date” is any date on which a Credit Extension is made to or for the
account of Borrower which shall be a Business Day.

“FX Contract” is any foreign exchange contract by and between Borrower and Bank
under which Borrower commits to purchase from or sell to Bank a specific amount
of Foreign Currency on a specified date.

“GAAP” is generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other Person as
may be approved by a significant segment of the accounting profession, which are
applicable to the circumstances as of the date of determination.

“General Intangibles” is all “general intangibles” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation, all Intellectual Property, claims, income
and other tax refunds, security and other deposits, payment intangibles,
contract rights, options to purchase or sell real or personal property, rights
in all litigation presently or hereafter pending (whether in contract, tort or
otherwise), insurance policies (including without limitation key man, property
damage, and business interruption insurance), payments of insurance and rights
to payment of any kind.

“Governmental Approval” is any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.

 

“Governmental Authority” is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.

“Guarantor” is any Person providing a Guaranty in favor of Bank, including,
without limitation, Parent and DT USA.

“Guaranty” is any guarantee of all or any part of the Obligations, as the same
may from time to time be amended, restated, modified or otherwise supplemented.

“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations, and (d)
Contingent Obligations.

“Indemnified Person” is defined in Section 12.3.

“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

“Intellectual Property” means, with respect to any Person, all of such Person’s
right, title, and interest in and to the following:

 

(a)its Copyrights, Trademarks and Patents;

(b)any and all trade secrets and trade secret rights, including, without
limitation, any rights to unpatented inventions, know-how, operating manuals;

(c)any and all source code;

(d)any and all design rights which may be available to such Person;



918981.5

-29-

--------------------------------------------------------------------------------

 

(e)any and all claims for damages by way of past, present and future
infringement of any of the foregoing, with the right, but not the obligation, to
sue for and collect such damages for said use or infringement of the
Intellectual Property rights identified above; and

(f)all amendments, renewals and extensions of any of the Copyrights, Trademarks
or Patents.

“Interest Expense” means for any fiscal period, interest expense (whether cash
or non-cash) determined in accordance with GAAP for the relevant period ending
on such date, including, in any event, interest expense with respect to any
Credit Extension and other Indebtedness of Parent (on a consolidated basis),
including, without limitation or duplication, all commissions, discounts, or
related amortization and other fees and charges with respect to letters of
credit and bankers’ acceptance financing and the net costs associated with
interest rate swap, cap, and similar arrangements, and the interest portion of
any deferred payment obligation (including leases of all types).

“Inventory” is all “inventory” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made, and includes
without limitation all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products, including without
limitation such inventory as is temporarily out of Borrower’s custody or
possession or in transit and including any returned goods and any documents of
title representing any of the above.

“Investment” is any beneficial ownership interest in any Person (including
stock, partnership interest or other securities), and any loan, advance or
capital contribution to any Person.

“IP Agreement” is that certain Intellectual Property Security Agreement executed
and delivered by Borrower to Bank dated as of April 4, 2013.

“Letter of Credit” is a standby or commercial letter of credit issued by Bank
upon request of Borrower based upon an application, guarantee, indemnity, or
similar agreement.

“Lien” is a claim, mortgage, deed of trust, levy, charge, pledge, security
interest or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of law or otherwise against any property.

“Loan Documents” are, collectively, this Agreement and any schedules, exhibits,
certificates, notices, and any other documents related to this Agreement, the
Perfection Certificate, the Securities Pledge Agreement, the Assignment of
Representations, the IP Agreement, any Guaranty, any Bank Services Agreement,
any subordination agreement, any note, or notes or guaranties executed by
Borrower or any Guarantor, and any other present or future agreement by Borrower
and/or any Guarantor with or for the benefit of Bank in connection with this
Agreement or Bank Services, all as amended, restated, or otherwise modified.

“Material Adverse Change” is (a) a material impairment in the perfection or
priority of Bank’s Lien in the Collateral or in the value of such Collateral;
(b) a material adverse change in the business, operations, or condition
(financial or otherwise) of Borrower; or (c) a material impairment of the
prospect of repayment of any portion of the Obligations.

“Monthly Financial Statements” is defined in Section 6.2(c).

“Net Income” means, for any period as at any date of determination, the net
profit (or loss), after provision for taxes, of Parent for such period taken as
a single accounting period, on a consolidated basis.

“Non-Streamline Period” is any period that is not a Streamline Period.

“Obligations” are Borrower’s obligation to pay when due any debts, principal,
interest, fees, Bank Expenses, and other amounts Borrower owes Bank now or
later, whether under this Agreement, the other Loan Documents, or otherwise,
including, without limitation, any interest accruing after Insolvency
Proceedings begin and debts, liabilities, or obligations of Borrower assigned to
Bank, and the performance of Borrower’s duties under the Loan
Documents.  Notwithstanding the foregoing, “Obligations” shall not include any
obligations Borrower owes Bank in connection with Bank’s ownership of any equity
interest in Borrower.



918981.5

-30-

--------------------------------------------------------------------------------

 

“Operating Documents” are, for any Person, such Person’s formation documents, as
certified by the Secretary of State (or equivalent agency) of such Person’s
jurisdiction of organization on a date that is no earlier than thirty (30) days
prior to the Effective Date, and, (a) if such Person is a corporation, its
bylaws in current form, (b) if such Person is a limited liability company, its
limited liability company agreement (or similar agreement), and (c) if such
Person is a partnership, its partnership agreement (or similar agreement), each
of the foregoing with all current amendments or modifications thereto.

“Overadvance” is defined in Section 2.2.

“Parent” is Digital Turbine, Inc. (f/k/a Mandalay Digital Group, Inc.).

“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.

“Perfection Certificate” is defined in Section 5.1.

“Permitted Indebtedness” is:

(a)Borrower’s Indebtedness to Bank under this Agreement and the other Loan
Documents;

(b)Indebtedness existing on the Effective Date and shown on the Perfection
Certificate;

(c)Subordinated Debt;

(d)unsecured Indebtedness to trade creditors incurred in the ordinary course of
business;

(e)Indebtedness incurred as a result of endorsing negotiable instruments
received in the ordinary course of business;

(f)Indebtedness secured by Liens permitted under clauses (a) and (c) of the
definition of “Permitted Liens” hereunder;

(g)extensions, refinancings, modifications, amendments and restatements of any
items of Permitted Indebtedness (a) through (f) above, provided that the
principal amount thereof is not increased or the terms thereof are not modified
to impose more burdensome terms upon Borrower or its Subsidiary, as the case may
be; and

(h)Indebtedness to North Atlantic not to exceed Eight Million Dollars
($8,000,000) in principal amount plus accrued interest and fees.

“Permitted Investments” are:

(a)Investments (including, without limitation, Subsidiaries) existing on the
Effective Date and shown on the Perfection Certificate;

(b)Investments consisting of Cash Equivalents;

(c)Investments consisting of the endorsement of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of
Borrower;

(d)Investments consisting of deposit accounts in which Bank has a perfected
security interest;

(e)Investments accepted in connection with Transfers permitted by Section 7.1;

(f)Investments consisting of the creation of a Subsidiary for the purpose of
consummating a merger transaction permitted by Section 7.3 of this Agreement,
which is otherwise a Permitted Investment;



918981.5

-31-

--------------------------------------------------------------------------------

 

(g)Investments consisting of (i) travel advances and employee relocation loans
and other employee loans and advances in the ordinary course of business, and
(ii) loans to employees, officers or directors relating to the purchase of
equity securities of Borrower or its Subsidiaries pursuant to employee stock
purchase plans or agreements approved by Borrower’s Board of Directors;

(h)Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of business; and

(i)Investments consisting of notes receivable of, or prepaid royalties and other
credit extensions, to customers and suppliers who are not Affiliates, in the
ordinary course of business; provided that this paragraph (i) shall not apply to
Investments of Borrower in any Subsidiary.

“Permitted Liens” are:

(a)Liens existing on the Effective Date and shown on the Perfection Certificate
or arising under this Agreement and the other Loan Documents;

(b)Liens for taxes, fees, assessments or other government charges or levies,
either (i) not due and payable or (ii) being contested in good faith and for
which Borrower maintains adequate reserves on its Books, provided that no notice
of any such Lien has been filed or recorded under the Internal Revenue Code of
1986, as amended, and the Treasury Regulations adopted thereunder;

(c)purchase money Liens (i) on Equipment acquired or held by Borrower incurred
for financing the acquisition of the Equipment, or (ii) existing on Equipment
when acquired, if the Lien is confined to the property and improvements and the
proceeds of the Equipment;

(d)Liens of carriers, warehousemen, suppliers, or other Persons that are
possessory in nature arising in the ordinary course of business so long as such
Liens attach only to Inventory and Equipment and which are not delinquent or
remain payable without penalty or which are being contested in good faith and by
appropriate proceedings which proceedings have the effect of preventing the
forfeiture or sale of the property subject thereto;

(e)Liens to secure payment of workers’ compensation, employment insurance,
old-age pensions, social security and other like obligations incurred in the
ordinary course of business (other than Liens imposed by ERISA);

(f)Liens incurred in the extension, renewal or refinancing of the indebtedness
secured by Liens described in (a) through (c), but any extension, renewal or
replacement Lien must be limited to the property encumbered by the existing Lien
and the principal amount of the indebtedness may not increase;

(g)leases or subleases of real property granted in the ordinary course of
Borrower’s business (or, if referring to another Person, in the ordinary course
of such Person’s business), and leases, subleases, non-exclusive licenses or
sublicenses of personal property (other than Intellectual Property) granted in
the ordinary course of Borrower’s business (or, if referring to another Person,
in the ordinary course of such Person’s business), if the leases, subleases,
licenses and sublicenses do not prohibit granting Bank a security interest
therein;

(h)non-exclusive license of Intellectual Property granted to third parties in
the ordinary course of business;

(i)licenses of Intellectual Property that could not result in a legal transfer
of title of the licensed property that may be exclusive in respects other than
territory;

(j)Liens arising from attachments or judgments, orders, or decrees in
circumstances not constituting an Event of Default under Sections 8.4 and 8.7;

(k)Liens in favor of other financial institutions arising in connection with
Borrower’s deposit and/or securities accounts held at such institutions,
provided that Bank has a perfected security interest in the amounts held in such
deposit and/or securities accounts; and



918981.5

-32-

--------------------------------------------------------------------------------

 

(l)Liens in favor of North Atlantic in connection with Indebtedness permitted
under clause (h) of the definition of “Permitted Indebtedness” hereunder.

“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.

“Prime Rate” is Bank’s most recently announced “prime rate,” even if it is not
Bank’s lowest rate.

“Prior Loan Agreement” is defined in the recitals hereto.

“Quick Assets” is, on any date, Parent’s unrestricted cash and Cash Equivalents
plus billed and unbilled accounts receivable.

“Reduced Pricing Period” is any Subject Month for which Parent (on a
consolidated basis) maintained an Adjusted Quick Ratio of not less than 1.00 to
1.00 as of the last day of the applicable Testing Month; provided, however, that
if an Event of Default has occurred and is continuing then Bank may, in its sole
discretion, terminate, or refuse to institute, a Reduced Pricing Period.

“Registered Organization” is any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made.

“Requirement of Law” is as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

“Reserves” means, as of any date of determination, such amounts as Bank may from
time to time establish and revise in its good faith business judgment, reducing
the amount of Advances and other financial accommodations which would otherwise
be available to Borrower (a) to reflect events, conditions, contingencies or
risks which, as determined by Bank in its good faith business judgment, do or
may adversely affect (i) the Collateral or any other property which is security
for the Obligations or its value (including without limitation any increase in
delinquencies of Accounts), (ii) the assets, business or prospects of Borrower
or any Guarantor, or (iii) the security interests and other rights of Bank in
the Collateral (including the enforceability, perfection and priority thereof);
or (b) to reflect Bank's reasonable belief that any collateral report or
financial information furnished by or on behalf of Borrower or any Guarantor to
Bank is or may have been incomplete, inaccurate or misleading in any material
respect; or (c) in respect of any state of facts which Bank determines
constitutes an Event of Default or may, with notice or passage of time or both,
constitute an Event of Default.

“Responsible Officer” is any of the Chief Executive Officer, President, Chief
Financial Officer and Controller of Borrower.

“Restricted License” is any material license or other agreement with respect to
which Borrower is the licensee (a) that prohibits or otherwise restricts
Borrower from granting a security interest in Borrower’s interest in such
license or agreement or any other property, or (b) for which a default under or
termination of could interfere with the Bank’s right to sell any Collateral.

“Revolving Line” is an aggregate principal amount equal to Five Million Dollars
($5,000,000).

“Revolving Line Maturity Date” is June 30, 2016.

“SEC” shall mean the Securities and Exchange Commission, any successor thereto,
and any analogous Governmental Authority.

“Second Supplemental Conversion Date” is October 1, 2013.



918981.5

-33-

--------------------------------------------------------------------------------

 

“Second Supplemental Interest-Only Period” means the period commencing on the
first (1st) Business Day following the Funding Date of the Second Supplemental
Term Loan and continuing through September 30, 2013.

“Second Supplemental Repayment Period” is a period commencing on the Second
Supplemental Conversion Date and ending on the Second Supplemental Term Loan
Maturity Date.

“Second Supplemental Term Loan” means the Second Supplemental Term Loan advanced
under, and as defined in, the Prior Loan Agreement.

“Second Supplemental Term Loan Maturity Date” is March 1, 2016.

“Securities Account” is any “securities account” as defined in the Code with
such additions to such term as may hereafter be made.

“Securities Pledge Agreement” is that certain Securities Pledge Agreement by and
between Bank and Borrower dated as of February 19, 2010.

“Streamline Period” means that Borrower has achieved, during the trailing three
(3) month period most recently ended, revenue during such period of not less
than (a) eighty percent (80%) for the three months ending June 30 and July 31,
2015, and (b) eighty-five percent (85%) for the three months ending August 31,
2015 and thereafter, of Borrower’s projected revenue for such three (3) month
period as set forth in the most recent Board approved operating budget of
Borrower delivered to and accepted by Bank.

“Subject Month” is the month which is two (2) calendar months after any Testing
Month.

“Subordinated Debt” is indebtedness incurred by Borrower subordinated to all of
Borrower’s now or hereafter indebtedness to Bank (pursuant to a subordination,
intercreditor, or other similar agreement in form and substance satisfactory to
Bank entered into between Bank and the other creditor), on terms acceptable to
Bank.

“Subsidiary” is, as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person.  Unless the context otherwise requires, each reference
to a Subsidiary herein shall be a reference to a Subsidiary of Borrower.

“Testing Month” is any month with respect to which Bank has tested Parent’s
Adjusted Quick Ratio to determine the interest rate applicable to the Advances.

“Total Liabilities” is on any day, obligations that should, under GAAP, be
classified as liabilities on Borrower’s consolidated balance sheet, including
all Indebtedness.

“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of Borrower connected with
and symbolized by such trademarks.

“Transaction Report” is that certain report of transactions and schedule of
collections in the form attached hereto as Exhibit C.

“Transfer” is defined in Section 7.1.

“Unused Revolving Line Facility Fee” is defined in Section 2.4(b).



918981.5

-34-

--------------------------------------------------------------------------------

 

“WSJ Prime Rate” is the rate of interest per annum from time to time published
in the money rates section of The Wall Street Journal or any successor
publication thereto as the “prime rate” then in effect; provided that if such
rate of interest, as set forth from time to time in the money rates section of
The Wall Street Journal, becomes unavailable for any reason as determined by
Bank, the “WSJ Prime Rate” shall mean the rate of interest per annum announced
by Bank as its prime rate in effect at its principal office in the State of
California (such Bank announced Prime Rate not being intended to be the lowest
rate of interest charged by Bank in connection with extensions of credit to
debtors).

[Signature page follows.]

 



918981.5

-35-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date.

BORROWER:

DIGITAL TURBINE MEDIA, INC. (f/k/a Appia, Inc., f/k/a PocketGear, Inc.)

 

By_________________________________________


Name:______________________________________


Title:_______________________________________

 

BANK:

SILICON VALLEY BANK

 

By_________________________________________


Name:______________________________________


Title:_______________________________________


 

 



918981.5

[Signature Page to Third Amended and Restated Loan and Security Agreement]

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

The Collateral consists of all of Borrower’s right, title and interest in and to
the following personal property:

All goods, Accounts (including health-care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles (except as provided below), commercial
tort claims, documents, instruments (including any promissory notes), chattel
paper (whether tangible or electronic), cash, deposit accounts, fixtures,
letters of credit rights (whether or not the letter of credit is evidenced by a
writing), securities, and all other investment property, supporting obligations,
and financial assets, whether now owned or hereafter acquired, wherever located;
and

all Borrower’s Books relating to the foregoing, and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.

Notwithstanding the foregoing, the Collateral does not include any of the
following:  (a) more than 65% of the presently existing and hereafter arising
issued and outstanding shares of capital stock owned by Borrower of any Foreign
Subsidiary which shares entitle the holder thereof to vote for directors or any
other matter, (b) any intent-to-use trademarks at all times prior to the first
use thereof, whether by the actual use thereof in commerce, the recording of a
statement of use with the United States Patent and Trademark Office or
otherwise; (c) any interest of Borrower as a lessee or sublessee under a real
property lease; (d) rights held under a license that are not assignable by their
terms without the consent of the licensor thereof (but only to the extent such
restriction on assignment is enforceable under applicable law); or (e) any
interest of Borrower as a lessee under an Equipment lease if Borrower is
prohibited by the terms of such lease from granting a security interest in such
lease or under which such an assignment or Lien would cause a default to occur
under such lease; provided, however, that upon termination of such prohibition,
such interest shall immediately become Collateral without any action by Borrower
or Bank.

 

 



918981.5

 

--------------------------------------------------------------------------------

 

EXHIBIT B

COMPLIANCE CERTIFICATE

TO:SILICON VALLEY
BANK                                                                                Date:_________________

FROM:DIGITAL TURBINE MEDIA, INC.

The undersigned authorized officer of Digital Turbine Media, Inc. (“Borrower”)
certifies that under the terms and conditions of the Third Amended and Restated
Loan and Security Agreement between Borrower and Bank (the “Agreement”), (1)
Borrower is in complete compliance for the period ending _______________ with
all required covenants except as noted below, (2) there are no Events of
Default, (3) all representations and warranties in the Agreement are true and
correct in all material respects on this date except as noted below; provided,
however, that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date, (4) except
as noted before, Borrower, and each of its Subsidiaries, has timely filed all
required tax returns and reports, and Borrower has timely paid all foreign,
federal, state and local taxes, assessments, deposits and contributions owed by
Borrower except as otherwise permitted pursuant to the terms of Section 5.9 of
the Agreement, and (5) no Liens have been levied or claims made against Borrower
relating to unpaid employee payroll or benefits of which Borrower has not
previously provided written notification to Bank.  Attached are the required
documents supporting the certification.  The undersigned certifies that these
are prepared in accordance with GAAP consistently applied from one period to the
next except as explained in an accompanying letter or footnotes.  The
undersigned acknowledges that no borrowings may be requested at any time or date
of determination that Borrower is not in compliance with any of the terms of the
Agreement, and that compliance is determined not just at the date this
certificate is delivered.  Capitalized terms used but not otherwise defined
herein shall have the meanings given them in the Agreement.

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

Required

Complies

 

 

 

Monthly financial statements with
Compliance Certificate

Monthly within 30 days

Yes  No

Annual financial statement (CPA Audited) + CC

Earlier of (i) 90 days of FYE or (ii) 5 days of filing with SEC

Yes  No

10‑Q, 10‑K and 8-K

Within 5 days after filing with SEC

Yes  No

Transaction Report, A/R & A/P Agings

(i) by Friday of each week during any Non-Streamline Period, and (ii) monthly
within 20 days during any Streamline Period

Yes  No

Annual Financial Projections

FYE within 45 days

  Yes   No

 

The following Intellectual Property was registered (or a registration
application submitted) after the Effective Date (if no registrations, state
“None”)

_________________________________________________________________________________________________

 



918981.5

--------------------------------------------------------------------------------

 

Financial Covenant

Required

Actual

Complies

 

 

 

 

Maintain on a Monthly Basis*:

 

 

 

Minimum Trailing 3-Month Adjusted EBITDA:

 

 

 

3 Months Ending 6/30/15**

($4,000,000)

$_______

Yes  No

3 Months Ending 7/31/15

($3,400,000)

$_______

Yes  No

3 Months Ending 8/31/15

($2,800,000)

$_______

Yes  No

3 Months Ending 9/30/15

($2,200,000)

$_______

Yes  No

3 Months Ending 10/31/15

($1,600,000)

$_______

Yes  No

3 Months Ending 11/30/15

($700,000)

$_______

Yes  No

3 Months Ending 12/31/15 and thereafter

$500,000

$_______

Yes  No

* Not required if either (i) no Advances are outstanding, or (ii) the aggregate
amount of Parent’s and Borrower’s combined unrestricted cash and Cash
Equivalents on deposit with Bank or Bank’s Affiliates (including cash and Cash
Equivalents subject to Control Agreements) is greater than or equal to
$15,000,000.

* The Adjusted EBITDA covenant will not be tested for the three months ending
June 30, 2015, so long as (i) on or before June 30, 2015, Bank shall have
received evidence satisfactory to it that Parent and its Subsidiaries have moved
all of their respective domestic deposit, securities and other account balances
to accounts with Bank and Bank’s Affiliates and Parent and its Subsidiaries
shall continue to maintain such balances with Bank and Bank’s Affiliates at all
times thereafter through the date Bank receives Borrower’s July 2015 reporting
package, and (ii) Bank shall have access to view Parent’s and its Subsidiaries’
Australian bank accounts on Bank’s online platform at all times from June 30,
2015 through the date Bank receives Borrower’s July 2015 reporting package.

 

 

Performance Pricing

Applies

AQR ≥ 1.00:1.00

Prime + 1.75%

Yes   No

AQR < 1.00:1.00

Prime + 2.75%

Yes   No

 

Streamline Period

Applies

Trailing 3-Month Revenue > 80% of projected revenue**

Streamline Period

Yes   No

Trailing 3-Month Revenue < 80% of projected revenue**

Non-Streamline Period

Yes   No

** 85% for the 3 months ending 8/31/15 and thereafter

 

 

 

The following financial analyses and information set forth in Schedule 1
attached hereto are true and accurate as of the date of this Certificate.

The following are the exceptions with respect to the certification above:  (If
no exceptions exist, state “No exceptions to note.”)

 

 

 

 

Digital Turbine Media, Inc.

 

 

By:

Name:

Title:

 

BANK USE ONLY

 

Received by: _____________________

authorized signer

Date: _________________________

 

Verified: ________________________

authorized signer

Date: _________________________

 

Compliance Status:Yes     No

 



918981.5

--------------------------------------------------------------------------------

 

Schedule 1 to Compliance Certificate

 

Financial Covenants of Borrower

 

In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall govern.

 

Dated:____________________

 

I.Trailing 3-Month Adjusted EBITDA (Section 6.9(a))

* This covenant is not tested if either (i) no Advances are outstanding, or (ii)
the aggregate amount of Parent’s and Borrower’s combined unrestricted cash and
Cash Equivalents on deposit with Bank or Bank’s Affiliates (including cash and
Cash Equivalents subject to Control Agreements) is greater than or equal to
$15,000,000.

** This covenant will not be tested for the three months ending June 30, 2015,
so long as (i) on or before June 30, 2015, Bank shall have received evidence
satisfactory to it that Parent and its Subsidiaries have moved all of their
respective domestic deposit, securities and other account balances to accounts
with Bank and Bank’s Affiliates and Parent and its Subsidiaries shall continue
to maintain such balances with Bank and Bank’s Affiliates at all times
thereafter through the date Bank receives Borrower’s July 2015 reporting
package, and (ii) Bank shall have access to view Parent’s and its Subsidiaries’
Australian bank accounts on Bank’s online platform at all times from June 30,
2015 through the date Bank receives Borrower’s July 2015 reporting package.

Required:See chart below

 

Three Months Ending

Minimum Trailing 3-Month
Adjusted EBITDA

June 30, 2015

($4,000,000)

July 31, 2015

($3,400,000)

August 31, 2015

($2,800,000)

September 30, 2015

($2,200,000)

October 31, 2015

($1,600,000)

November 30, 2015

($700,000)

December 31, 2015 and each three-month period thereafter

$500,000

 



918981.5

--------------------------------------------------------------------------------

 

 

Actual:

 

A.

Net Income of Parent (on a consolidated basis) for the trailing 3-month period
most recently ended

$           

 

B.

To the extent included in the determination of Net Income

 

 

 

1.The provision for income taxes

$           

 

 

2.Depreciation expense

$           

 

 

3.Amortization expense

$           

 

 

4.Net Interest Expense

$           

 

 

5.The sum of lines 1 through 4

$           

 

C.

EBITDA (line A plus line B.5)

$           

 

D.

Non-cash expenses and non-recurring expenses during such period (up to
$________)

$           

 

E.

Non-cash income and non-recurring income during such period

$           

 

F.

Trailing 3-Month Adjusted EBITDA (line C plus line D minus line E)

$           

 

Is line F equal to or greater than the appropriate amount set forth above?

 

        No, not in compliance

 

        Yes, in compliance

 



918981.5

--------------------------------------------------------------------------------

 

II.Adjusted Quick Ratio (This is not a financial covenant, but is used to
determine pricing.)

Required:1.00:1.00

 

Actual:

 

A.

Aggregate value of the unrestricted cash and Cash Equivalents of Parent (on a
consolidated basis)

$           

 

B.

Aggregate value of the net billed accounts receivable of Parent (on a
consolidated basis)

$           

 

C.

Quick Assets (the sum of lines A and B)

$           

 

D.

Aggregate value of Obligations to Bank

$           

 

E.

Aggregate value of liabilities that should, under GAAP, be classified as
liabilities on Parent’s consolidated balance sheet, including all Indebtedness,
and not otherwise reflected in line D above that matures within one (1) year

 

 

$           

 

F.

Current Liabilities (the sum of lines D and E)

$           

 

G.

Aggregate value of all amounts received or invoiced in advance

of performance under contracts and not yet recognized as revenue

 

 

$           

 

H.

Aggregate value of all non-cash liabilities of Parent (on a consolidated basis)

$           

 

I.

Line F minus line G minus line H

$           

 

J.

Adjusted Quick Ratio (line C divided by line I)

____:1.00

 

Was line J equal to or greater than 1.00:1:00 at all times during the applicable
Testing Month?

 

         No, Prime + 2.75%

 

         Yes, Prime + 1.75%

 



918981.5

--------------------------------------------------------------------------------

 

EXHIBIT C

Transaction Report

[EXCEL spreadsheet to be provided separately from lending officer.]

 



918981.5

--------------------------------------------------------------------------------

 

EXHIBIT D

Borrowing Resolutions

 

 

[see attached]

 



918981.5

--------------------------------------------------------------------------------

 

EXHIBIT E

 

ACKNOWLEDGMENT OF AMENDED LOAN AGREEMENT

AND REAFFIRMATION OF GUARANTY

 

 

Section 1.Guarantor hereby acknowledges and confirms that it has reviewed the
terms and conditions of the Third Amended and Restated Loan and Security
Agreement dated as of even date herewith (the “Amended Loan Agreement”).

Section 2.Guarantor hereby agrees that the Unconditional Secured Guaranty and
Pledge Agreement (the “Guaranty”) relating to the Obligations of Borrower under
the Second Amended and Restated Loan and Security Agreement shall continue in
full force and effect, shall be valid and enforceable and shall not be impaired
or otherwise affected by the execution of the Amended Loan Agreement or any
other document or instrument delivered in connection therewith.

Section 3.Guarantor represents and warrants that, after giving effect to the
Amended Loan Agreement, all representations and warranties contained in the
Guaranty are true, accurate and complete as if made the date hereof.

Dated as of ____________________

GUARANTORDIGITAL TURBINE, INC.

 

 

By:  

Name:  

Title:  

 



918981.5

--------------------------------------------------------------------------------

 

EXHIBIT F

 

Form of DT USA Guaranty

(see attached)

 

918981.5